Case 4:20-cv-00114-RWS-KPJ Document 1 Filed 02/18/20 Page 1 of 123 PageID #: 1




                                                                    FEB 1 8 2020 •:
                   IN THE UNITED STATES DISTRICT COURT
                                                                 CleA, US. District Court
                        EASTERN DISTRICT OF TEXAS                      exas Eastern
                             SHER AN DIVISION


   HARMON L. TAYLOR, §                         Case No.   4:20cv114-RWS-KPJ
                                       §
      Non-fiduciary, non-consenting §
      political        target,       §
                                       §
      Plaintiff,                   §
                                       §
   v.                      §                   NO CONSENT TO
                                       §       ARBITRATION
   CITY OF SHERMAN, §
      a municipal corporation, §
                                       §
   BRANDON SHELBY, §                           NO CONSENT TO NON¬
      City Attorney, §                         JUDICIAL DECISION¬
      officially and individually, §           MAKING
                                       §
   CODY SHOOK, §
      Police Officer, §
      officially and individually, §           JURY REQUESTED
                                       §
   FNU LNU, a/k/a ALEX AVILES §
      Assisting Officer, §
      officially and individually, §
                                       §
   ZACHARY FLORES, §
      Chief of Police, §
      officially, §
                                      §
   BOB UTTER TOWING, §
                                      §
   DRIVER,                         §
                                      §
   DRIVER S ASSISTANT, §
                                      §
   MIDWAY STORAGE FACILITY, §
                                      §



   Original Complaint (TAYLOR) No Probable Cause + No winnable case 1
Case 4:20-cv-00114-RWS-KPJ Document 1 Filed 02/18/20 Page 2 of 123 PageID #: 2




   T. SCOTT SMITH, §
      Judge, Municipal Court, Sherman, §
      officially and individually, §
                                         §
   SUSAN MORRIS, §
      Clerk, Municipal Court, Sherman, §
      officially and individually, §
                                         §
   JANIE FLETCHER, §
      Clerk, Municipal Court, Sherman, §
      officially and individuall , §
                                         §
   MUNICIPAL COURT ASS . §
      PROSECUTOR §
      (Nos. 1700002951, 52, 53, 54, §
      an        4472), §
      officially and individually, §

                                         §
   GRAYSON COUNTY, TEXAS, §
                                         §
   CAROL M. SIEBMAN §
      Jud e, County Court at Law No. 2, §
      Grayson County, §
      officially and individually, §
                                         §
   MICHAEL SISSNEY, §
      Prosecutor, Muni, and CCL2, §
      officially and individually, §
                                         §
   MATT RALSTON, §
      Asst. Prosecutor, CCL2, §
      officially and individually, §
                                         §
                                         §
   WHITNEY BREWSTER, §
      Exec. Di , TX DEPT OF §
      MOTOR VEHICLES, §
      officially and individually, §
                                         §
      Non-beneficiary, consent-compellin §
       olitical agitator, §
                                         §

   Original Complaint (TAYLOR) No Probable Cause + No winnable case 2
Case 4:20-cv-00114-RWS-KPJ Document 1 Filed 02/18/20 Page 3 of 123 PageID #: 3




   [STATE OF TEXAS, See state §
     District Court filing] §
                                          §
                                          §
   RON CLARK, §
      Chief Judge (at the time), E.D.Tex., §
      officially and individually, §
                                          §
   AMOS L. MAZZANT, III §
      assigned § 451 judge, E.D.Tex,, §
      officially and individually, §

   CHRISTINE A. NOWAK, §
      designated but unconsented-to §
      magistrate, i.e., arbiter, §
      officially and individually, §
                                          §
    and         §
   CARL E. STEWART, §
      Chief Justice (at the time), USCA5, §
      officially and individually, §
                                          §
      Respondents. §



                             ORIGINAL COMPLAINT

          COMES NOW HARMON L. TAYLOR (Taylor), Plaintiff, who asserts as

   follows:


                                 Table of Contents

   ORIGINAL COMPLAINT 3
   Table                  of       Authorities                             5
   Subject Matte              Ju isdiction -§§ 1331, 1367 8
   Personal                        jurisdiction                      10
   Venue                                                   10


   Ori inal Complaint (TAYLOR) No Probable Cause + No winnable case 3
Case 4:20-cv-00114-RWS-KPJ Document 1 Filed 02/18/20 Page 4 of 123 PageID #: 4




   The political settin                    and backdrop 11
         Soverei nty, thus “domestic terr*rism, and the notion of “consent.” 11

              The Texan and American side of the matter 11

              The Nazi and Communist side of the matter 14
         What is the nature of the agreement being enforced? 22

         How, then, is such trust agreement formed? 23
         The confirmation of the “consent” element - Lozman (2013) 26

               Vessel”                    defined                     26
               Vehicle”                   defined                      31
   The material facts of June 18, 2017 - The cons i acy begins 32

         No        “transport                       tion.”             32

         No           “consent.”                                     34

              Not            via         the           van            34
              ... And Not via Taylor 34
         No “transportation” + No consent” = No “vehicle.                  35

              “Vehicle” defined - A Reprise 35

              The four core terms for “transportation.” 36

         No        Probable                      Cause                 38
   Despite those controllin facts nd princi les, here s what happened 39

   Taylor’s immediate response was to mitigate damages 46

   The municipal court proceedings 59

   The      came the county court proceedings                               6

   Then came the dismissal 71
   Taylor’s                          Claims                          72

         “Constitutional                     challenges 72

         Malicious                  Prosecution                         73
              No        “transportation.                                79

              No              consent.                               80

              Thus,             no      “vehicle.”                      80



   Original Complaint (TAYLOR) No Probable Cause + No winnable case 4
Case 4:20-cv-00114-RWS-KPJ Document 1 Filed 02/18/20 Page 5 of 123 PageID #: 5




           Destruction of evidence; Conversion - Taylor s ta ga e 86
           Conversion of Taylor’s van 86

           Fraud                                                      89
         Violation of right to be free from unreasonable seizure 91

         Violation of right not to contract / agree / consent 93

         Violation of right not to exercise a privile e 95
           Failure to train / supervise - violation of right to be free from unreasonable
                  seizure                                                   97

           Failure to train / supervise - violation of right not to contract / agree /
                 consent                                               100

           Failure to train / supervise - violation of ight not to exercise a privilege.
                                                                                           103
         Violation of ri ht of access 106
         Violation of ri ht of Structural Due P ocess 114

   Request                            for         Relief                       122
   § 1746 Declaration                      HARMON L. TAYLO                            122
   Certificate of Service 123


                                    Table of Authorities

   Cases

   Bailey v. Alabama,
         219 U.S. 219, 31 S. Ct. 145, 55 L. Ed. 191 (1910) 22

   United States v. Berheide,
         421 F.3d 538 (7th Cir. 2005)                                                 22

   Bivens v. Six Unknown Named Agents,
         403 U.S. 388, 91 S. Ct. 1999, 29 L. Ed. 2d 619 (1971) 8, 91, 93, 95, 107, 114

   Brown v. Oaklawn Bank,
         718 S.W.2d 678 (Tex. 1986)                                                   22

   King v. Burwell,
         576 U.S. 988, 135 S. Ct. 2480, 192 L. E . 2d 483 (2015) 18


   Original Complaint (TAYLOR) No Probable Cause + No winnable case 5
Case 4:20-cv-00114-RWS-KPJ Document 1 Filed 02/18/20 Page 6 of 123 PageID #: 6




   Lozman v. Riviera Beach,
         568 U.S. 115, 133 S. Ct. 735, 184 L. Ed. 2d 604 (2013) 26, 31

   Marzett v. State,
         2015 WL 3451960 (Tex. App.-Dallas 2015, writ refd 2016) (Nos. 05-14-01570-
         CR, -01571-CR, -01611-CR, and -01612-CR) 16

   Perkins v. State,
         No. 15-0594 (Tex. 2016) (De d Sept. 25, 2016) (Perkins I) 70

   Perkins v. State,
         No. 16-0247 (Te . 2016) (Den d July 8, 2016) (Perkins II) 70

   Roell v. Withrow,
         538 U.S. 580, 123 S. Ct. 1896, 155 L. Ed. 2d 775 (2003) 59

   Stevens v. State,
         No. 16-0248 (Tex. 2016) (Den’ Jun. 24, 2016) 70

   Taylor v. State,
         No. 18-0663 (Te . 2018) (Den’d Sept. 21, 2018) (Taylor V) 70

   Statutes

   1        U.S.C.A.                                  §       3        26

   28 U.S.C.A § 451 50, 53, 55, 57, 107-110, 113-115, 117, 118

   28 U.S.C.A. § 636(b)(1)(A) 51, 57, 109, 110, 116, 117, 120

   28 U.S.C.A. § 636(c)                             108, 109, 116

   42 U.S.C.A. § 1983 8, 91, 93, 95, 107, 114

   Tex. Fin. Code § 392.301(a) 22

   TEX. PENAL Code § 32.43 (comme cial bribery) 22

   Tex. Rev. Civ. Stat. Ann. a t. 5069-11.02 (1986) 22

   TEX. TRANSP. COD ANN. § 24.013(f)(2) (West 1999 & Supp. 2006) (ope ate /
         aircraft)                                                36



   Original Complaint (TAYLOR) No Probable Cause + No winnable case 6
Case 4:20-cv-00114-RWS-KPJ Document 1 Filed 02/18/20 Page 7 of 123 PageID #: 7




   TEX.TRANSP. CODE Ann. § 501.002(17) (eff. Jan. 1, 2012) (motor vehicle) 37

   TEX. TRANSP. CODEANN. § 502.001(24) (vehicle) 31, 35

   TEX. TRANSP. CODEANN. § 502.001(25) (eff. an. 1, 2012) (motor vehicle) 37

   TE . TRANSP. CODEANN. § 502.001(45) ( ehicle )                    31, 35

   TEX. TRANSP. CODEANN. § 522.003(11) (drives) 37

   TEX. TRANSP. CODEANN. § 522.003(21) (motor vehicle) 37

   TEX. TRANSP. CODEANN. § 541.001(1) (operator / vehicle) 36

   TEX. TRANSP. CODE ANN. § 541.201(11) ( otor ve icle)                   37

   TEX. TRANSP. CODEANN. § 601.002(5) (motor vehicle) 37

   TEX. TRANSP. CODEANN. § 601.002(8) (o erator / motor vehicle) 36

   TEX. TRANSP. CODEANN. § 621.001(9) (vehicle) 31, 35

   TEX. TRANSP. CO EANN. § 642.001(1) (motor vehicle) 37

   TEX. TRANSP. CODEANN. § 642.001(2) (operator / motor vehicle) 36

   TEX. TRANSP. CODEANN. § 647.001(4) (motor vehicle) 37

   TEX. TRANSP. CODEANN. § 647.001(5) (o erator / motor vehicle) 36

   TEX. TRANSP. COD ANN. § 683.001(4) (motor vehicle) 37

   TEX. TRANSP. CODEANN. § 724.001(11) (operate / motor vehicle) 36

   TEX. TRA SP. CODEANN. § 728.001(2) (motor vehicle) 37

   TEX. TRANSP. CODEANN. § 7 1.201(23) ( ehicle) 31, 35

   TEX. TRANSP. CODEANN. § 750.003(a) (vehicle) 31, 35

   Web pages

   < https://www.marxists.o g/archive/mar /works/1848/communist-manifesto/
          ch02.htm                                        >          18


   Original Complaint (TAYLOR) No Probable Cause + No winnable case 7
Case 4:20-cv-00114-RWS-KPJ Document 1 Filed 02/18/20 Page 8 of 123 PageID #: 8




   Subject Matter Jurisdiction -§§ 1331,1367

   1, 28 U.S.C. § 1331 - Federal question.

         a. This matter arises at its base from the systemic harassment,

               intimidation, and/or retaliation a ainst Taylo , under color of law and

               office, for Taylor s exercise of his right not to contract and his

               exercise of his “right not to exercise a privile e,” namely “driving.

         b. This matter also encompasses his rights to be free from unreasonable

               seizure, namely his van (modest, basic, seven-party, family-sized).

         c. The ri hts violation claims arise under 42 U.S.C.A. § 1983 and Bivens.

   2. 28 U.S.C. § 1367 - Sup lemental Jurisdiction.

         a. Taylor also asserts claims arisin under state law.

         b. The timin is due to the Malicious Prosecution of Taylor, in which

               CITY and COUNTY, acting at all times in STATE’S name, en age ,

               and in support of which all U.S. officers have acte .

               i. Malicious Prosecution doesn’t arise just because all the state

                     court matters were dismissed. See Exs. 1 to 5.


               ii. It arises because not one of those claims ever had P obable

                     Cause.

              iii. It arises because not one of those charges was ever even

                      emo ely possible for STATE to win, as a matter of law, due to

                     the wholesale lack of jurisdiction. See Exs. 6 and 7.

              iv. No state court had jurisdiction over those “transpo tation -based



   Original Complaint (TAYLOR) No Probable Cause + No winnable case 8
Case 4:20-cv-00114-RWS-KPJ Document 1 Filed 02/18/20 Page 9 of 123 PageID #: 9




                       charges, because there was never a commercial nexus to enforce.


                V.    Taylor repeatedly gave Notice of that fact, namely no

                       commercial nexus, includin sworn Affidavits and copies of the

                       Walker County rulings, again see Exs. 6 and 7, but not one of

                       these parties Respondent cared about the facts, just the politics,

                      just the olitical indoctrination encoura ed witch hunt against

                       someone who dared to compel this system to recognize and apply

                      its very own laws.

         c. Taylor s state law claims arise out of the same facts that ive rise to

                the claims raising federal questions.

   3. Taylor delivered, and each party Respondent received, Taylor’s demand

         letter(s) relevant to this matter. Exs. 8, 9, and 10.

         a. In fact, SIEBMAN received hers twice, and both times directed the

                County Clerk’s Office to retu n it.

         b. The reason she used for returnin it, twice, is that this demand letter

               wasn’t a filing for any active case.

         c. SIEBMAN never provided any other address, and there is no other

               address for her in the State Bar address information, meanin the only

               address available for her is the business address at the courthouse.




   Original Complaint ( AYLOR) No Probable Cause + No winnable case 9
Case 4:20-cv-00114-RWS-KPJ Document 1 Filed 02/18/20 Page 10 of 123 PageID #: 10




    Personal jurisdiction

    4. All parties Respondent have at least minimum contacts with the forum

          state.


    5. All parties Respondent transact their commercial activity, in whole or in

          material par relevan to this case, wit in TEXAS an withi GRAYSON

          COUNTY.

    6. All actionable conduct occurred, or was delivered by mail to an address

          within, TEXAS and within GRAYSON COUNTY.

    7. All parties Respondent e cept STEWART may be Ser ed at locations within

          the jurisdictional boundaries of TEXAS.

    8. STEWART, (then) Chief Justice USCA5, is within the reach of the lon arm

          statute, given his mo e than “minimal contacts with the forum state, via his

          multiple rulings and related commercial interactions regardin matters

          arisin in TEXAS, including those arising in GRAYSON COUNTY.



    Venue

    9. All events occurred within TEXAS and within GRAYSON COUNTY or

          regardin parties resident within TEXAS and within GRAYSON COUN Y.

    10. All property involved was located within TEXAS an within GRAYSON

         COUNTY.

    11. All dama es were incurred within TEXAS and within GRAYSON COUNTY.




    Original Complaint (TAYLOR) No Probable Cause + No win ble case 10
Case 4:20-cv-00114-RWS-KPJ Document 1 Filed 02/18/20 Page 11 of 123 PageID #: 11




    The political setting and backdrop

            Sovereignty, thus domestic terr rism and the notion of consent.

           The Texan and American side of the matter.

    12. Ever since the malevole t destruction of the Mu rah Building, part of the law

           enforcement focus, and certainly of the national security focus, has been on

           this concept called “domestic ter *rism.

    13. It happens that aylor was humbled and honored to re resent the Survivors

           of the Murrah Building bombing, via two key spokespeople, both of whom

           where in the building as it was bein destroyed (from inside), 1 in liti ation

           in Terre Haute, Indiana, i full support their effort to preserve evidence.

          That’s just to say that Taylor has an intimate understandin of that matter,

          which perspective is in direct contrast to and with the “popular renderings of

          what happened there and why.

    14. The 7th Circuit’s ruling on appeal of that matter chan ed not only Taylor’s

          career but also his life. The fundamental learnin from that experience

          caused/compelled Taylor to reexamine “everythin in the way of standard

          presumptions re ardin le al matters. Knowle e compels res onsibilit .


        1 [*~] Just wo vi ne tes, very, very briefly. (Wa nin : ra hical depiction,) In the
    Oklahoma state court proceeding, Nichols was charged with one count of (ille al)
    abortion. Based on what facts? Heavy glass rocketin out from the building
    practically cut in half the pre na t wo a standin within that fi st half-block,
    causing rather quickly her death and that of her “quickened fetus. Ground-based,
    external, “point sources don t cause/create vacuum effects.
       As proved by the recordin made in the administrative hea ing across the street,
    the people of OKC experienced two explosions that morning, not one. There was,
    then, scienter in “demonizin McVeigh so as to “compel” transfer of venue.

    Ori inal Complaint (TAYLOR) No Probable Cause + No winnable case 11
Case 4:20-cv-00114-RWS-KPJ Document 1 Filed 02/18/20 Page 12 of 123 PageID #: 12




    15. One of those areas of re-examination is transportation.

    16. As a result of that re-examination into “transportation, Taylor realized that

          commercial regulatory authority was constantly bein applied to on¬

          commercial activity, i.e., wellbeyond the obvious limits of “transportation."

    17. Applying that understanding, Taylor defended the “no license" “ticket" issued

          to him in January, 2007, in Walker County (Huntsville, county seat), Texas.

    18. At that early stage of this effort, his defense was, “I m not in transportation.’"

          a. The verb in the definition of “vehicle" is “transported;" thus, Common

                 Sense says that negating “transported" negates “vehicle."

          b. Transportation, bein commercial in nature, couldn’t happen without

                 exchan e of “money," of which there was none for this on-commercial

                 setting and matter.

    19. One member of Taylor’s administrative advisory panel in the municipal court

          proceeding held out for “ju y nullification," but was fi ally pe suaded, via

          judicial answer to the panel’s question, that such wasn’t really applicable to a

          TRANSP. CODE matter. They resolved it with a “conviction. Taylor a ealed

          from that court of non-Record, which activated a trial de novo.

    20. Some things (most) unbecoming to the bench occurred during the de novo pre¬

          trial phase(s). Thus, aylor sued several people, startin with that jud e, and

          the end result is that the case, still pre-trial, was shelved for 10 years.

    21. Reactivated in 2017, by “delayed" but effective “chan e of venue (i.e., same

          court, new jud e), that case had two very material commercial fact changes:



    Original Complaint (TAYLOR) No Probable Cause + No winnable case 12
Case 4:20-cv-00114-RWS-KPJ Document 1 Filed 02/18/20 Page 13 of 123 PageID #: 13




          a. The van, having been traded in for a newer model, h d been

                  salvaged,

          b. Taylor had terminated the last “Certificate of Title trust in his name.

    22. The van s showing up as “salvaged” means that it was declared “wo thless.”

          There can’t be a Certificate of Title” trust without a trust res.

          a. For most “transportation matters, he termination of the trust, as a

                 matter of law, via the “worthlessness” of the trust res, would terminate

                 the relevant commercial nexus, and STATE’S “standin would end.

          b. But, this was a “no license” matter, eanin that a relevant commer¬


                 cial nexus could be any “Certificate of Title in Taylor’ name.

    23. So, the additional fact that Taylor had termina ed of the last “Certificate of

          Title trust in his name is what it took to establish the complete defense.

    24. The (new) county judge, seeing that the trust regarding the van had

          te minated, as a matter of law, and that he last trust involving Taylor had

          been terminated, granted

          a. not only Taylor’s First Amended Special Appearance, confirming the

                court’s lack of pe so a jurisdiction, i.e., that Taylor was no longer

                liable in the fiduciary capacity, again see Ex. 6,

          b. but also Taylor’s First Amended Plea to the Jurisdiction, confirmin

                the court’s lack of subject atter jurisdiction, i.e., that STATE no

                longer had “standing, i.e., no longer hand any commercial nexus to

                enforce, for which again see Ex. 7.



    Ori inal Complaint (TAYLOR) No Probable Cause + No winnable case 13
Case 4:20-cv-00114-RWS-KPJ Document 1 Filed 02/18/20 Page 14 of 123 PageID #: 14




          The Nazi and Communist side op the matter.

    25. Also developing during this 10-year period was a defense, appa e tly

          asserted in state courts across the country, called soverei nty.

    26. “Sovereignty appears to be an ambassadorial-level “immunity” defense,

          based on a treaty(ies) that has(have) simply never existed.

          a. One exam le. There is no known treaty between UNITED STATES

                 and (the) “Kingdom of Heaven.” He ce, there are no such

                 “ambassadors;” meaning there is no such a bassadorial “immunity.”

    27. Somewhere in there, FBI and SPLC got into the act by promul ated training

          materials for state (and apparently national) officers associated with

          “trans ortation” enforcement, i.e., officers, prosecutors, judges, etc. What

          these materials “teach” is that all “sovereigns” are “domestic te r rists” and

          that one ear-mark of a “soverei n” is the challenge to jurisdiction in

          “tra s ortation” matters.


    28. The politically indoctrinated “lo ic” is this: Since all “sovereigns challenge

          jurisdiction in “transportation” matters (not known to be true), and since all

          “so erei ns” are “do estic terr*rists” (absolutely known to be false), all those

          who challenge jurisdiction in “transportation matters are “sovereigns”

          (facially insupportable and self-proved here to be absolutely false) and,

          therefore, “domestic terr*rists.”


    29. Taylor was so stigmatized, starting very early in the “transportation” stop,

          which outraseous sti matization is libelous and slande ous, and damaging



    Original Complaint (TAYLOR) No Probable Cause + No winnable case 14
Case 4:20-cv-00114-RWS-KPJ Document 1 Filed 02/18/20 Page 15 of 123 PageID #: 15




          as such, but largely inacfcionable as libel or sl nder, directly due o t e

          litigation privilege.

    30. In a nutshell, t e politically indoc rinated “logic, thus leg l position, is this:

          Anyone challenging jurisdiction in a “transportation” matter is a “soverei n,

          thus a “domestic terr rist,” by (politically indoctrinated) definition.

    31. While the conditional and contrapositive will have the same truth result, and

          while the converse and the inverse will have the same truth result, etting

          from condition to either converse or inverse is not direct.

          a. The only way to make the connection between the conditional and

                 either the converse or the inverse is to comprehend the law, and

          b. what these parties Respondent confess is that their politically

                 indoctrinated inability to think logically is surpassed by their

                 incompetence and lack of desire to understand the law.

          c. Politics is just so much easier. Since the “thinkin ” is already supplied,

                 one is then self-justified in abdicatin one s responsibility to think.

    32. It s a N zi tactic to sti matize the opposition politically. To the Nazis, that

          political stigmatization is more than adequate substitute for actual facts.

    33. In short, then, what FBI/SPLC “trainin ” sessions/materials do is indoctri¬

          nate politically state (and a parently also national) executive and judicial

          officers into seeing “sovereigns” everywhere they look, even where there is no

          such “sovereign” anywhere in si ht. The FBI/SP C has basically been

          “approved” to Nazi-fy those associated with “transportatio ” enforce ent.



    Original Complaint (TAYLOR) No Probable Cause + No winnable case 15
Case 4:20-cv-00114-RWS-KPJ Document 1 Filed 02/18/20 Page 16 of 123 PageID #: 16




    34. FBI/SPLC materials and sessions don t teach law or le al principles, just

          political indoctrinatio .

    35. That indoctrination programme depends heavily on the premise that the

          sessio attendees are either not Texan enou h or America enou h or lawyer

          enough to filter it out.

    36. Case in point.

          a. Among the various, multiple, State v. Perkins matters, see, in

                particular, Nos. 03-17-00049-CR to 53-CR, 3d.CoA (Austin) (Perkins v.

                 State, on appeal).

          b. In that matter (those matters), there was the muni, court trial (of

                Record) and the appeal to the County Court. The County Court’s

                (outrageous) rulin was then appealed to the 3d.CoA.

          c. What the AUSTIN City Attorney’s employee argued, on appeal, in a

                motion for sanctions, in an appeal in which Perkins was confirmed in

                his position (that the County Court’s rulin     was a non-rulin ), is that

                Perkins was a “domestic terr rist. See Ex. 11, City s/State’s Motion

                for Sanctions, p.3 n.l.

          d. What is Per ins s defense? Same as Taylor’s: no commercial nexus,

                which defense is essentially on the other side of the galaxy from this

                so-called “sovereignty (“I’m immune,’ because I’m not a ‘person;’


                therefore I’m not subject to your laws ) defense. Cf., e.g., Marzett.




    O i inal Complaint (TAYLO ) No Probable Cause + No winnable case 16
Case 4:20-cv-00114-RWS-KPJ Document 1 Filed 02/18/20 Page 17 of 123 PageID #: 17




     37. Case in point.

          a. Fairly early into the no-Probable-Cause stop of Taylor, the ticketing /

                ca -seizing officer was very quick to sti matize Taylor as a sovereign.

          b. That stigmatization carried through the muni, court proceedings.

          c. That stigmatization car ied through the county court proceedings.

    38. Given the FBI/SPLC political indoctrination programme, the very notion of

          “consent” is anathema. That there s any “consent involved is an idea that’s

          shunned at the very threshold. Those asserting that “transportation is in

          any way “consent based, are instantly, politically stigmatized. “Consent is

          specifically and instantly rejected as being any part of the le al formulation.

    39. As one reflects on this, one sees that this political indoctrination programme

          is in no way accidental. To understand “consent is to understand what

          exposes a whale of a lot more problems than just those associated with the

          “transportation system. It exposes the legal mechanism under irding the

          entire Communist agenda.




    One more time - how Sixth Plank transportation enforcement works

    40. In orde that the material facts in this matter be understood for what they

          are as they are presented, it makes sense to cover, one more time, the reality

          about how this Sixth Plank “transportation” enforcement mechanism works.

    41. The Sixth Plank.

          “Centralisation of the means of communication and transport in the hands of



    Original Complaint (TAYLOR) No P obable Cause + No winnable case 17
Case 4:20-cv-00114-RWS-KPJ Document 1 Filed 02/18/20 Page 18 of 123 PageID #: 18




    the State, 2 < https://www.marxists.org/archive/marx/works/1848/communist-

    manifesto/ch02.htm#129 >, i.e., the centralized national governmental authority.

    42. Communism is very much alive and well in UNITED STATES.

          a. Those who balk at that confess having no clue what Communism is.

          b. Eve y single one of the top Ten Planks is active in UNI ED STATES.

          c. Plus, there s centralized bankin , which is Communism. PP[C]ACA,

                i.e., Obama Care,” is centralized health ca e, which is Communism.

                The “government” “owns” the auto manufacturing industry. That s

                Communism (just another an le on the Sixth Plank).

          d. What President Trump has made historic inroads eliminating are

                various strangle-hold policies on commercial activities in this nation,

                which strangle-hold policies are implementation of pure Communism

                in principle.

    43. America almost died out in the beginning, directly due to Communism.

          a. Communism is in no way new to America, and it wasn’t invented by

                Marx, or Engels, or Stalin, or Mao Tse Tung, etc.

          b. Communism was in the theme of the Mayflower Compact: from each

                accordin to his ability; to each accordin to his need.

          c. It’s in no way accidental at present that the 4th Quarter marketing

                shifts immediately from Halloween to Christmas.

                i. The early colonists, all dutifully oing about their Communistic


       2King (re arding PP[C]ACA ( Obama Care ) “Exchan es.

    Ori inal Complaint (TAYLOR) No Probable Cause + No winnable case 18
Case 4:20-cv-00114-RWS-KPJ Document 1 Filed 02/18/20 Page 19 of 123 PageID #: 19




                       days, were dying out.

                 11.   While there was a notable contribution by the Native

                       Americans, what ma e that contribution work was the

                       foundational shift away from Communism and into Scripture-

                       based private property coupled with laissez faire economic

                       policies. Recognition of what was whose, and that one could

                       expect to keep or sell what one grew, manufactured, made, etc.,

                       completely turned that situation around, literally death to life.

                 in. The label for the annual celebration of the formal, commercial,

                       practical, philosophical end to the earliest of Communist

                       experiments in America is Thanks iving.

                 iv. What those presently with the predominant access to the

                       microphones and printin presses want Americans to forget is

                       just exactly what chan ed and why.

                v. Thus, as one realizes that the popular marketin in all the

                       stores goes insta tly fro Halloween to Christmas, with the

                       intent of emoving Thanksgivin from the mind, thus,

                       ultimately, from the calendar, just know that Communism is

                       back, and very much alive and well in UNITED S ATES.

    44. Since there are on the order of a million+ g aves (and burials at sea) a ound

          this lobe of Americans who have died in armed conflict, riskin their very

          lives so as to prevent such concepts, ideologies, policies, as Communism, fro



    Ori inal Complaint ( AYLOR) No Probable Cause + No winnable case 19
Case 4:20-cv-00114-RWS-KPJ Document 1 Filed 02/18/20 Page 20 of 123 PageID #: 20




          ever gaining a foot old in   overnment here in The States, how is it in any

          way even possible for Communist policy to exist here?

    45. To answer that, o t e several possible analogies, that one that seems to be

          the most eadily unde stood is the one about Sharia law.

          a. Contrary to opular perception, the high court of Great Britain didn t

                lose its mind by recognizing Sharia law as enforceable in Great Britain

                any more than the hi h courts in the states’ doin the same under the

                state law.

          b. To limit a party’s choice of law is to infringe on the fundamental right

                to contract.

                i. So, unless there’s a war goin on, which already compels

                       limitin one’s choice of law, Sharia law has to be allowed.

                ii. To disallow it, or to boycott it, is to declare war against it, and

                       that’s the same problem, just going the other way.

          c. Thus, those who have consented to the application of Sharia law will

                have their day in court in Great Britain, and in the states, and Great

                Britain, and the states, will enforce those matters, even if the judges

                all get up at the end to go vomit.

    46. So, how is it, then, even remotely possible for Communism have any force or

          effect in this nation, at all? And, the answer is the very same as with Sharia

          law: by the consent of the target.

    47. Specifically, then, centralized transportation is Sixth Plank policy. How



    Original Complaint (TAYLOR) No Probable Cause + No winnable case 20
Case 4:20-cv-00114-RWS-KPJ Document 1 Filed 02/18/20 Page 21 of 123 PageID #: 21




          does Sixth Plank policy apply? By the consent of the target.

    48. We all have a duty to know the law.” For and by this reason and policy, even

          where the individual is suckered unknowingly into consenting to Communist

           olic , tha agreement is fully enforceable. We have a duty to “know the law.”

    49. It s precisely because we re dealing with commercial Communism that the

          matter is entirely beyond the reach of DoD to touch. If it were “violent,” then

          it d be a DoD matter. But, it’s not “violent. It’s “commercial.

    50. There’s one and only one perso on this planet in a position to do somethin

          about all this commerce-based Communism, and that’s the individual subject

          to it. That’s it. It’s designed to be bou ht into individually, makin it an

          indivi ual’s problem to solve. The only one in a position to terminate one’s

          commercial obligations is the one who has them.

    51. The solution is found in the taking of individual responsibility.



    52. Once one snaps to the reality that we’re drowning in Communism, via its

          commercial deployment, that leaves only a couple of questions:

          a. What is the nature of the a reement being enforced?, and

          b. How is such trust agreement formed?




    O iginal Complaint (TAYLOR) No Probable Cause + No winnable case 21
Case 4:20-cv-00114-RWS-KPJ Document 1 Filed 02/18/20 Page 22 of 123 PageID #: 22




          What is the nature of the agreement being enforced?

    53.   The greatest clues are the enforcement provisions.

          a. There are only two forms of agreements: contracts and trusts.

          b. And, breach of cont act isn t a crime.

                 i. TEX. FIN. Code § 392.301(a) (prohibited debt collection

                       practices);

                 ii. Brown v. Oaklawn Bank 718 S.W.2d at 680-81 (applying TEX.

                       REV. ClV. STAT. Ann. rt. 5069-11.02 (1986)) (cha ging debtor

                       (car buyer) with theft is a prohibited debt collectio practice);

                iii. Tex. PENAL Code (no crime based on me e breach of contract).

                iv. Cf. Bailey (breach of contract can t be, and wasn’t, criminalized).

                v. Accord Berheide, 421 F.3d at 540 ( [Bjreach of contract is not a

                       c ime. ).

          c. That leaves trust.


          d. It happens that breach of trust is subject to enforcement via criminal

                sa ctions. TEX. PENAL CO E § 32.43 (commercial bribe y) (i.e., criminal

                breach of trust).

    54. So, in this transportation context, since what’s marketed to the people of

          this nation is the constant threat of criminal sanctions, that s the clue that

          confirms the nature of the transportation -based commercial nexus. It has to

          sound in trust.

    55. There exist only two choices, contracts and trusts, and breach of contract may



    Original Complaint (TAYLOR) No Probable Cause + No winnable case 22
Case 4:20-cv-00114-RWS-KPJ Document 1 Filed 02/18/20 Page 23 of 123 PageID #: 23




           not be enforced with criminal sanctions, while breach of trust may.

     56. In general, while it is a wicked paradigm shift, it s also our present legal

           reality that every crimi al sanction provision codified outside that

           jurisdiction s penal code can be activated one and only one way: by consent of

           the target via the relevant t ust a reement.

    57. Applyin that, we have this:

           a. In TEXAS, the TRANSP. CODE is codified outside the PENAL CODE.

           b. The TRANSP. CODE is chalk full of (threats of) “criminal sanctions.

           c. Therefore, one knows, instantly, on the face of the matter,

                 i. that the TRANSP. CODE applies, in any art of it, if and only if

                        the “tar et has consented to it, and

                 ii. that the relevant consent is found in a trust ag eement.




           How, then, is such trust agreement formed?

    58. All that remains is fi uring out how one is clandestinely seduced into the

           “transportation” a reement.


    59. That clandestinely seduced trust a reement happens at the instant the car is

          first urchased.

          a. On the commercial side, there’s not a moment’s hesitation in

                 un erstandin that the bank ants to et pai foi lo nin the money

                 by which the car is purchased. So, as part and parcel of that extension

                 of credit, the bank has set up a rather elaborate method of at least


    Original Complaint (TAYLOR) No Probable Cause + No winnable case 23
Case 4:20-cv-00114-RWS-KPJ Document 1 Filed 02/18/20 Page 24 of 123 PageID #: 24




                 trying to preserve the collateral long enough to get paid,

          b. And, in all of that is the hiding of the trading of the full title for the

                  leg l title only.

    60. Who owns the car in full title? The manufacturer.

          a. To take raw m terials and to build somethin with those is to have

                 “full title” in whatever is made.

          b. Thus, in this entire line of documented ownership, it s the

                 manufacturer, and only the ma ufacturer, who is in a position to

                 assert full title” to the car,

          c. And, that s exactly what the Manufacturer’s Statement of Origin

                 (MSO) is, namely confirmation of “full title in the manufacturer.

    61. The buyer who takes possession of that document, namely the MSO, has “full

          title” to that car.

    62. But, the buyer who trades t at “full title” for “title paperwork produced by

          someone other than the manufacturer trades “full title” for something

          considerably less than “full title.

    63. What possible interest does .D VTiave? Is DMV one of the “governmentally

          owned manufacturers? Nope. Sure isn’t. So, what ownership interest could

          DMV possibly have? What “title, in whole or in art, could DMV possibly

          “ce tify” by means of their “Ce tificates of Title?

          a. And, here’s the answer. Once the buyer is seduced into tra ing his

                 “full title” for th t “Certificate of Title, that buyer no lon er owns “full



    Original Complaint (TAYLOR) No Probable Cause + No winnable case 24
Case 4:20-cv-00114-RWS-KPJ Document 1 Filed 02/18/20 Page 25 of 123 PageID #: 25




                 title5 but rather legal title only.

    64. There can’t be two documents of “full title. That would be fraud. And, the

          “full title” can’t come from anyw ere other than the manufacturer. So, the

          Manufacturer’s Statement of Origin is t e “full title.”

          a. This mislabeling is in no way accidental.

          b. To label it correctly, as “full title,” openly, is to have this Sixth Plank

                 scheme self-revealed.


    65. So, the continuation of this intentional misl beling is via what DMV

          provides, which, as just self-proved, can’t be the “full title, but is a

          “certificate of some type of interest for which “title is a suitable labeling.

          What kind of title is the e that’s title but not “full title?

          a. That’s one o two things: legal title or equitable title.

    66. On the first pass, it doesn’t matter which, because what the reality of

          “somethin less than full title means is that one has set up a trust.

    67. On second ass, thou h, it d es matter, because the party needs to k ow

          which role he’s just signed up for in that fiducia y relationship.

          a. Since it’s the fiduciary who is subject to criminal sanctions fo

                 intentional breach of a fiduciary duty, it follows that the forme “full

                 title owner has become the “legal title owner, i.e., the fiduciary.

    68. There you have it, one more time. This is how the “transportation

          enforcement mechanism is set up.

          a. The fi st buyer of the car opts to trade “full title for “legal title only,



    Original Complaint (TAYLOR) No Probable Cause + No winnable case 25
Case 4:20-cv-00114-RWS-KPJ Document 1 Filed 02/18/20 Page 26 of 123 PageID #: 26




          b. and what s traded from then on is the Certificate of Title.

          c. All that happens from there is the changing out of the fiduciaries of the

                 trust for which the car is the trust res and DMV the (main) beneficiary.



          The confirmation of the “consent element - Lozman (2013).

    69. The Walker County judge understood Lozman (2013). See again Exs. 6 and 7.

    70. Since the Respondents in this matter don’t, yet, let’s review it, again.

    71. In Lozman (2013), S.Ct.U.S. confirms that the U.S. trial court never had

          jurisdiction over Riviera Beach’s in rem mari ime claim a ainst Lozman’s

          floating house.

          a. To establish that conclusion, they construed “vessel.


           Vessel defined.

                i. A “vessel includes “every description of watercraft or other

                       artificial cont ivance used, or capable of bein used, as a means

                       of transpo tation on wate . 1 U.S.C.A. § 3.


          b. “Vessel has a two-part, disjunctive verb clause.

                i. The first part, “used. asks whether there’s actual “transporta¬

                       tion acti it goin on.

                ii. The second part is the “coulda, “shoulda, “woulda part: “or

                       capable of being used. This is the part “everyone construes to

                       mean and refer to physical, mechanical design. But, if that we e




    Ori inal Complaint (TAYLOR) No Probable Cause + No winnable case 26
Case 4:20-cv-00114-RWS-KPJ Document 1 Filed 02/18/20 Page 27 of 123 PageID #: 27




                       the proper construction, Lozman would have lost,

                iii. This second part is the pirate s eak part drafted into the

                       legislation with the intent that it be deceivin ; it actually asks”

                       whether the “target” has consented to being re ulated.

          c. It s from the analysis of this two-part verb clause that one confidently

                concludes this formulation:

                       No “transportation” + No “consent” = No “vessel.


          d. They also did so ethin they ever do: recite the trial court case style.

          e. It’s a perfectly le it maritime, in rem case style.

          f. So, why here? Why now?

          g. The professional grade lawyers in the crowd come to realize that the

                case style isn’t recited to show us what s there, but rather to show us

                what’s missing.

         h. Riviera Beach had sued a description of Lozman’s floating house, while

                assertin jurisdiction that it was a “vessel. That entire case is about

                the question of whether that floatin house was “vessel. and the

                answer is, “No, it isn’t.” Since it’s not a “vessel, there’s no jurisdiction.


                Why is it not a “vessel?

         i. (Deliberatel skipped.)

         j. “Vessel has the two verb clauses. The first asks about actual trans¬

                portation activity.

                i. S.Ct.U.S. defines “transportation as “carrying passen ers or



    Original Complaint (TAYLOR) No Probable Cause + No winnable case 27
Case 4:20-cv-00114-RWS-KPJ Document 1 Filed 02/18/20 Page 28 of 123 PageID #: 28




                      cargo. They go into a lengthy discussion about how they/we

                      know that Lozman was not carrying passengers or cargo.”

                      Bottom line, the facts didn t satisfy the first verb clause.

          k. That leaves the second verb clause, which is the “coulda, shoulda,

                woulda” verb clause.


                i. Everyone “reads (construes) that “coulda, shoulda, woulda”

                      clause as a physical or mechanical design feature. Can/Could

                      that water-goin conveyance, physically, mechanically, be used

                      to carry passengers or cargo?

                ii. If a water-going conveyance is capable of carrying even one

                      anythin , say, sunglasses for sale, and where the party using

                      that conveyance, e.g., a surf-board, ice chest, etc., ets paid to do

                      that, then that water-going conveyance is a “vessel.”

                iii. That “read” renders pretty much anything that floats a “vessel.

                      because any water-goin “thing” “coulda, shoulda, woulda” been

                      used for that form of commercial activity.

         l. (Deliberately skipped.)

          m. But, that s obviously the wron analysis, or else Lozman would have

               lost. He won. herefore,


               i. we’re not talki g simply about physical, mechanical design;

               ii. it’s something else, and we know what that something else is per

                      realizing what’s missing in that recited case style.



    Original Complaint (TAYLOR) No Probable Cause + No winnable case 28
Case 4:20-cv-00114-RWS-KPJ Document 1 Filed 02/18/20 Page 29 of 123 PageID #: 29




          n. Riviera Beach alleged that Lozman s floatin house was a vessel, but

               they sued a description, not an M/V (name)

          o. (Deliberately skipped.)

          p. While M/V commonly means “motor vessel,” it s not the “motor” part

               that matters anythin like as much as how one gets the “name” in the

               fi st place.

               i. In the maritime context, to get a “name” for a water-going

                      conveyance, o e “re isters” it.


               ii. While the consequences of the act of “registration” of a water-

                      going conveyance is some more readily unde stood by its

                      counterpart in the land-goi g conveyance conte t described

                      above (MSO, “Certificate of Title”), it s the exact same process,

                      with the exact same legal consequences.

               iii. Where, in the land-g ing conveyance context, what happens in

                      the clandestine paperwork shuffle shenanigans is the formation

                      of a trust relationship, in the water-going conveyance context,

                      that trust relationship is formed via the act of “re istration.

               iv. Those who do “register” the names for their water-going

                      conveyances thereby “consen ” to bein fiduciaries or pur oses

                      of maritime “transpo tation” enforcement mechanisms.


         q. Riviera Beach had no “M/V (name)        to sue, because Lozman never

               “registered his floating house. (It tu ns out that Lozman’s floating



    Original Complaint (TAYLOR) No Probable Cause + No winnable case 29
Case 4:20-cv-00114-RWS-KPJ Document 1 Filed 02/18/20 Page 30 of 123 PageID #: 30




                house was a DIY project. Thus, no confusin paperwork.)



          r. Bottom line, the messa e communicated by the recitation of that trial

                cou t case style is this. Ri iera Beach pled i self ri ht back ou of co r

                the instant they filed that case, because they were confessing, right up

                front, in the case style, that Lozman hadn t consented to bein

                regulated per maritime “t ansportation” re ulations.



          s. Why is that picture included in that opinion s Appendix?

                i. Who here sees a y form of “name” printed anywhere on that

                      floatin house?

                      (1) For there to be a ame would be for there to be a

                             su gestion of “consent,” as if there were a “registration,”


                             regardless of any actual “registration.”

               ii. Difficult to see what’s not there, unless, of course, there’s a

                      witch hunt for “soverei ns.”

               iii. In the exact same way that those who put 'D'MN-approved tags

                      on their cars are saying, “Kick me!”, those who put names on

                      their wate -going conveyances are sayin , “Kick me!

               iv. Since there’s “no name      hysically on that floating house, it’s

                     just all the more confirmation h t Lozm n simply never

                      “consented to bein regulated per maritime “transportation

                      enforcement authority.



    Original Complaint (TAYLOR) No Probable Cause + No winnable case 30
Case 4:20-cv-00114-RWS-KPJ Document 1 Filed 02/18/20 Page 31 of 123 PageID #: 31




    72. Applying Lozman (2013),

          a. given that vehicle has an identical, disjunctive, two-part verb clause

                as found in “vessel,


          VEHICLE DEFINED.

                i. Vehicle” is a term of legal conclusion. See TRANSP. CODE

                      § 502.001(45) (all emphasis added). See also TRANSP. CODE

                      §§ 502.001(24), 541.201(23), 621.001(9), and 750.003(a).

                ii. Edited to its relevant elements for this matter, this is the

                      outline form of the definition of “vehicle:”

         • a [land- oing] device [i.e., car, truck, van, etc.]


         • in or by which
                ° a person
                ° or property
                     » is transported
                     » or may be transported.

         c. and given that the content of the definitions is practically identical,

                where the first verb clause asks about actual “transportation” activity,

                and the second verb clause is the “coulda, shoulda, woulda” clause,

         d. it follows that where we have this from Lozman (2013),

                      No “tr nsportation” + No “consent” = No “vessel,”


         e. we know this:

                      No “transportation” + No “consent” = No “vehicle.”




    Original Complaint (TAYLOR) No Probable Cause + No winnable case 31
Case 4:20-cv-00114-RWS-KPJ Document 1 Filed 02/18/20 Page 32 of 123 PageID #: 32




    The material facts of June 18, 2017 - The conspiracy begins

    3. Even with that 20+ page review of the applicable policy, he material na ure

          of these facts, which are the jurisdictional facts, the facts that control the

          entirety of the judicial proc edings, will still go sailing over the heads of

          these parties Respondent.




          No transportation.

    4. Fo all times relevant to the transportation stop, Taylor was not en aged in

          trans ortation ”

          a. Taylor was not “carrying passenge s or cargo.”


                i. There was no one else i the van.

                ii. There was no passenger manifest.

                iii. There was no property in the van that someone was paying

                       Taylor to “carry” from one place to another.


                iv. There was no bill of lading.

                v. There was no hire paid or expected to be paid.

                vi. Taylor was, in fact, returning to the farm with the groceries

                       with the intent of then joini the family for Father s Day.

                vii. The fact of the norc-commercial nature of the matter is so

                       obvious that no inquiry w s even made by either officer into any

                       of it, whether passen er(s), cargo, or hire.

                viii. Bottom line, we re talking the classic rcon-commercial situation.



    Original Complaint (TAYLOR) No Probable Cause + No winnable case 32
Case 4:20-cv-00114-RWS-KPJ Document 1 Filed 02/18/20 Page 33 of 123 PageID #: 33




           b. Since all of carrying, “passenger(s),” and “cargo” are te ms of le al

                  conclusion, Taylor prefers the factual element based definition of

                   transportation.” Thus, Taylor was at no time relevant to this stop

                  i. emoving people and/or pro erty,

                  ii. from one place to anther,

                  iii. for hire

                  iv. unde the choice of law of the “place” called “this state,” 3 or any

                         other choice of law, for that matter.

    5. In short, this is a totally on-commercial settin .

    6. It seems to escape “official” in uiry, quite readily, in fact, as to how it is that

           commercial re ulatory standards are rendered applicable in/to a non¬

          commercial setting. It has not escaped Taylor s inquiry, and the answer is

          already presented.

          a. The one and only way commercial regulatory standards apply in the

                  non-commercial context is by the target s consent,

          b. The one and only way Communist policy applies in this country,

                  comme cial, non-commercial, any of it, is by the “target’s consent.

          c. The one and only way “criminal” sanctions codified outside the relevant

                 jurisdiction’s penal code apply is by the “tar et’s consent.




       31*'] See n.2, supra.


    Ori inal Complaint (TAYLOR) No Probable Cause + No winnable case 33
Case 4:20-cv-00114-RWS-KPJ Document 1 Filed 02/18/20 Page 34 of 123 PageID #: 34




          No consent.


          NOT VIA THE VAN... .

    7. BREWSTER helped instigate the conspiracy by refusing to update DMV

          records to reflect accurately that DMV s interest in the van had long since

          ended.


    8. Prior to the transfer of title to Taylor of the van that CITY seized from

          Taylor, Taylor s Mom had terminated the Certificate of Title trust that was

          in her na e. See Exs. 12 and 13.

          a. At that termination, Taylor s Mom reacquired “full title to that van.

          b. As of that transfer to Taylor, Taylor acqui ed “full title” to that van.

          c. Key is that this van was not trust res to any “Certificate of Title” trust

                   and hadn’t been for months.




          ... And Not via Taylor.

    9. BREWSTER helped instigate the conspiracy by refusing to update DMV

          records to reflect accurately that DMV’s interest in Taylor had long since

          ended.


    10. The last “Certificate of Title trust in Taylor’s name was the one for his 57

          Chevy.

    11. Almost a year prior to the stop, Taylor had terminated that “Certificate of

          Title” trust. See Exs. 14 and 15.




    Original Complaint (TAYLOR) No Probable Cause + No winnable case 34
Case 4:20-cv-00114-RWS-KPJ Document 1 Filed 02/18/20 Page 35 of 123 PageID #: 35




          No transportation + No consent = No vehicle

           Vehicle defined - A Reprise.

    12. Vehicle is a term of legal conclusion. See TRANSP. CODE § 502.001(45) ( ll

          emphasis added). See also TRANSP. CODE §§ 502.001(24), 541.201(23),

          621.001(9), and 750.003(a).

    13. Edited to its relevant elements for this matter, this is the outline form of the

          definition of “vehicle:”

          • a [land-goin ] device [i.e., car, truck, van, etc.]

          • in or by which

                 ° a person


                 ° or property

                        » is transpo ted

                       » or may be transported.



    3. By mere inspection, we see that vehicle” is considerably more than just

          another way to say, i.e., a substitute term for, “car,” “truck,” “van,” etc.


          a. A “vehicle” is a car/truck/van that is used for a particular purpose,

                 namely, to “transport” people and/or property.

          b. A “vehicle” is a car/truck/van that is used for the commercial

                purpose of

                i, “carrying passen ers or cargo,”


                ii. or, focusing on the factual elements,




    Original Complaint (TAYLOR) No Probable Cause + No winnable case 35
Case 4:20-cv-00114-RWS-KPJ Document 1 Filed 02/18/20 Page 36 of 123 PageID #: 36




                        (1) removin people and/or property

                        (2) f om o e place to another

                        (3) for hire

                        (4) under the choice of law of the place called “this state.”

    4. It s this “or may be transported” verb clause, the “coulda, shoulda, woulda”

          ve b clause, that is the “pirate speak” that is intentionally worded this way in

          the very fabric of the legislation, itself, in order to deceive “everyone” for as

          lon as possible in order to hide the fact that Sixth Plank “transpo tation”

          policy is 100% commercial nexus dependent, i.e., 100% dependent on the

          consent of the “target.”




          The four core terms for transportation.

    5. Without evidence of “vehicle,” there is no “transportation” claim/char e to

          assert.


          a. There are four core semantical terms, i.e., terms of le al conclusion, for

                “trans ortation” enforcement:


                i. “Operate,” in its various grammatical fo ms.

                       “Operator” means, as used in reference to a vehicle, a person


                       who drives or has physical co trol of a vehicle. See TEX.

                       Transp. Code Ann. § 541.001(1). See also Transp. Code

                       §§ 601.002(8), 642.001(2), 647.001(5), 724.001(11), and

                       24.013(f)(2).


    Original Complaint (TAYLOR) No Probable Cause + No winnable case 36
Case 4:20-cv-00114-RWS-KPJ Document 1 Filed 02/18/20 Page 37 of 123 PageID #: 37




                 ii. Drive, in its various rammatical fo ms.

                        “Drive means to operate or be in physical control of a motor

                        vehicle. See TRANSP. CODE § 522.003(11). 4

                 iii. Motor vehicle.

                        A “motor vehicle,” per all of its various “definitions,” is and

                        means a “vehicle” wi h a moto . See TRANSP. CODE

                        §§ 501.002(17), 502.001(25), 522.003(21), 541.201(11),

                        601.002(5), 642.001(1), 647.001(4), 683.001(4), nd 728.001(2).

                 iv. And “vehicle.”


          b. By mere inspection, by those who care to, and who take the few

                 mome ts it takes to do so, it s self-evidence that all of “operate,”

                 “drive, and “motor vehicle” depend, definitionally and directly

                 o “vehicle.”


          c. This matters, because every single one of the “threate ed” “criminal”

                 sanctions defined in the TRANSP. CODE is defi ed with one or ore of

                 these four core terms; hence, the label “four core terms.”


          d. Thus, the conclusion already stated: without evidence of “vehicle,”

                 there is no “transpo tation”-based char e to assert.


    6. In short, in the o -commercial context, where there is, by definition, no

          “transportation” activity oing on, the only possible basis for a “transporta-




       4 f4"1 This is the “commercial driving” chapter. In othe words, “driving,” by its
    very definition, is commercial activity.

    Original Complaint (TAYLOR) No Probable Cause + No winnable case 37
Case 4:20-cv-00114-RWS-KPJ Document 1 Filed 02/18/20 Page 38 of 123 PageID #: 38




          tion > char e is the consent of the target.




          No Probable Cause.

    7. There s a very material diffe ence between a justifiable charge that produces

          dismissal (or Not uilty ) and a char e that should never have been asserted

          in the first place.

    8. Claims/Charges that lack Probable Cause head the list of those that should

          never have been asserted in the first place.

    9. Claims/Charges STATE can never win, as a matter of law, also head that list.

    10. What the “t ansportation” enforcement personnel are “trained” to “see” as a


          violation happens to be the traveling public’s best way of giving Notice of

          “Do Not Disturb, i.e., of o -consent.


          a. This stop happened because Taylor gave Notice of his on-consent to

                 Sixth Plank “transportation policy via his display of no -DMV-

                 approved taggage.

         b. Since CITY/COUNTY/STATE has effectively destroyed that evidence,

                 it’s going to require basic description to establish these facts.

         c. On the front of Taylor s van, he put, in the place whe e those who are

                 consenting to being regulated per Sixth Plank policy put their DMV-

                 approved ta s, a brushed stainless steel (basically “silver in color)

                plate, the size of a standard approved tag, that was just blank/plain.

         d. On the back of Taylor’s van, he put, in the place where those who are



    Original Complaint (TAYLOR) No Probable Cause + No winnable case 38
Case 4:20-cv-00114-RWS-KPJ Document 1 Filed 02/18/20 Page 39 of 123 PageID #: 39




                 consenting to being regulated per Sixth Plank policy put their DMV-

                 approved tags, a brushed stainless (basically silver in color) plate, the

                 size of DMV-approved tag, that contai ed the following simple block

                 lettering embossed i to that stainless steel plate: CHEVROLET,

          e. There was nothing fancy about Taylor s o -DMV-approved tag age.

                 i. The color scheme, basically simple “silver, blended well with

                        the turquoise color of the van.

                 ii. These plates weren’t intended to, and didn’t, in any way draw

                        any particular attention.

                 iii. They were “clean, in that they were ext emely easy to read.

                 iv. The few who mentioned even noticin it thought it was some

                       form of “Dealer ta .


                 v. They’re just basic stainless plates that provide the best way, not

                       the only way, but the best way to give Notice of on-consent.




    Despite those controllin facts and principles, here s what happened

    11. It helps in understanding how and why this case has developed into what it

          has to know that it’s CITY’s policy to prefer and to advance the witch hunt.

          It’s CITY’s policy to sti matize and then to prosecute those stigmatized as

          “sovereigns, even whe they’re most self-evide tly ot “soverei ns, a d

          even where there’s zero basis in fact or law to do so. The political

         indoctrination is referre over the la . Politics are so much easier     no more



    Ori inal Complaint (TAYLOR) No Probable Cause + No winnable case 39
Case 4:20-cv-00114-RWS-KPJ Document 1 Filed 02/18/20 Page 40 of 123 PageID #: 40




          thinking required.

    12. It also helps in understanding how and why this case has developed into

          what it has to know that it s GRAYSON COUNTY S policy to prefer nd to

          advance the witch hunt. It’s COUNTY’S policy to stigmatize and then to

          prosecute those sti matized as sovereigns, even when they’ e most self-

          evidently not “sove ei ns, and even where there’s zero basis in fact or law to

          do so. The political indoctrination is preferred over the law. Politics are so

          much easier - no more thinking required.

    13. It also helps in understanding how and why this case has developed into

          what it has to know that it’s STATE’S policy to prefer and to advance the

          witch hunt. It’s STATE S policy to sti matize and then to prosecute those

          stigmatized as “soverei ns, even when they’re most self-evidently not

          “sovereigns, and even where there’s zero basis in fact or law to do so. The

          political indoctrination is preferred over the law. Politics are so much easier

            no more thinkin required.

    14. Try not to miss the irony. Per WWII, the Nazis couldn’t wait to have a

          chance at annihilating all Communists off the face of the planet, and vice

          versa. But, these days, in UNITED STATES, the Communists have duped,

          seduced, the Nazis to enforce Communist policy.

    15. Try not to miss the reality. Texans and Americans still don’t put up with the

          Nazis, the Communists, or the useful idiots duped by either camp.




    Original Complaint (TAYLOR) No Probable Cause + No winnable case 40
Case 4:20-cv-00114-RWS-KPJ Document 1 Filed 02/18/20 Page 41 of 123 PageID #: 41




    16. On Sunday mornin , June 18 (2017), Taylor had traveled into town from the

           (third generation) family far , 6 located just south of Howe, to the store

           located on Loy Lake just west of Texoma Parkway. There are double fuel

           points on the weekends during the summer.

    17. As Taylor made his way back south, SHOOK ot the conspiracy started.

    18. SHOOK, actin at all times as a CITY e ployee and as Transportation

          enforcement authority in STATE name an in CITY s name, stopped Taylor

          for the alleged want of a -approved tag on the rear of the van.

    19. The location of the stop was southbound 75 about Center Street, just north of

          E it 58.

    20. As the conversation developed, SHOOK made inquiry about insurance.

          a. There was none.


          b. Taylor s rather extensive study into the matter revealed that all

                 policies insure vehicles.” “Cars,” trucks,” “vans,” as such, are not


                 insurable. Thus, it’s impossible for Taylor, or any m -“vehicle”

                 owner, to acquire.

          c. But, since it’s not a “vehicle, there’s no such requirement, anyway.


    21. CI Y instigated and joined the conspiracy by supplying not only the

          prosecutors for the prosecution against Taylor, in court, of those very same

          five criminal char es, which were just as legally impossible for STATE to 5


      5 w The fourth generation back settled near Pilot Grove, in which cemetery,
    mana ed by aylor s cousins, is interred Taylor’s great-grandparents. The David
    McAliste Taylor place, as modified (expanded), is still standing and occupied.

    Original Complaint (TAYLOR) No Probable Cause + No winnable case 41
Case 4:20-cv-00114-RWS-KPJ Document 1 Filed 02/18/20 Page 42 of 123 PageID #: 42




          win in county court as in muni, court, but also the judge, along with the

          witch hunt policy to prosecute those politically stigmatized as “sovereigns,”

          re ardless of any political or factual basis for doin so, in order to advance

          the political indoctrination in favor of, and even, as proved here, instead of

          the law to which these public officers have sworn oaths of office.

    22. Given that municipal courts are technically STATE courts, STATE insti ated

          and joined the conspiracy by supplying only the agents, acting at all times in

          STATE S name and on STATE’S behalf, but also the initial trial forum,

          including its judicial officer, along with “the witch hunt policy” to prosecute

          those politically stigmatized as “sovereigns,” regardless of any political or

          factual basis for doin so, in order to advance the political indoctrination in

          favor of, and even, as proved here, instead of the law to which these public

          officers have sworn oaths of office.

    23. SHOOK informed Taylor that “city policy requires him to order towed all

          uninsured vehicles.

    24. Taylo never consented to any such ordinance.


    25. AVILES then joined the conspiracy.

    26. As the conversation developed, Taylo informed AVILES (the Assistin

          Officer), in the presence of SHOOK (the Ticketing Office ), that their

          semantics were accurate but that their facts were missing. Taylor informed

          them that his van was/is not a “vehicle.”

    27. AVILES responded with a semantically correct statement about “motor



    Original Complaint (TAYLOR) No Probable Cause + No winnable case 42
Case 4:20-cv-00114-RWS-KPJ Document 1 Filed 02/18/20 Page 43 of 123 PageID #: 43




          vehicles     and Taylor informed them that such semantics are not the way

           ve icle is determined. Taylor opened the discussion involving Lozman at

          or near this time.

    28. Taylor suggested s rongly that SHOOK call CITY s Attorney, and that was

          declined based on its being Sunday morning.

    29. SHOOK called for a tow truck and “requested” that Taylor give him the keys

          to Taylor s van, which Taylor provided.

    30. The conspiracy escalated to involve ille al seizure of Taylor s van.

    31. Somewhere close to this part of the conversation, and perhaps ahead of it,

          Taylor informe the officers that towing Taylor’s van amounted to theft.

    32. The actual content and sequence of events will be confirmed in either the

          audio recording made durin the stop or the Transcript of such audio

          recording.


    33. The conspiracy escalated by the initiation of criminal charges against Taylor.

    34. SHOOK issued Taylor a ticket with four TRANSP. CODE charges.

    35. The ticketin system is electronic, rendering “ne otiation of the paperwork

          impossible. So, Taylor asserted his objections into the microphone so as to

          make that viva voce Record at the time.

    36. Even though SHOOK stopped Taylor for want of a tag, the former tag

          information is displayed in/on the ticket.

          a. That information was facially false and misleading.

          b. One rimary source for that false and misleadin information is



    Original Complaint (TAYLOR) No Probable Cause + No winnable case 43
Case 4:20-cv-00114-RWS-KPJ Document 1 Filed 02/18/20 Page 44 of 123 PageID #: 44




                 BREWSTER (DMV), who has refused to update DMV information

                when the Certificate of Title trusts are terminated.

    37. Taylor was allowed to remove his groceries from his van. The only place to

          put them was on the shoulder. Taylor then relocated it all to the feeder road.

    38. Taylo also removed his petty cash fund from the glove box.

    39. One of the officers saw the expired registration” that had been left in the

           love box and asked about it.

    40. Taylor made inquiry as to his being released to make a phone call, and

          AVILES informed him that he was free to o where he needed.

    41. Taylor crossed the highway in search of a phone.

    42. BOB UTTER TOWING, the DRIVER, and the DRIVER S ASSISTANT joined

          the conspi acy by actually taking and carrying away Taylor’s van without

          Taylor’s consent.


    43. BOB UTTER TOWING howed up before Taylor had loc ted phone. So,

          Taylor crossed back over the hi hway so as to give Notice to the tow truck

          DRIVER and his ASSISTANT (who he claimed to be his daughter) that they

          were stealin his van,

    44. DRIVER and his ASSISTANT drove off with Taylor’s van on the flatbed.

    45. MIDWAY S ORAGE FACILITY then joined the conspiracy.

    46. Some afte the seizure of Taylor’s van, Taylor’s Mom received a Notice in the

          mail from MIDWAY STORAGE demanding ransom for the return of the van,

          to her, includin a per/day storage cost



    Ori inal Complaint (TAYLOR) No Probable Cause + No winnable case 44
Case 4:20-cv-00114-RWS-KPJ Document 1 Filed 02/18/20 Page 45 of 123 PageID #: 45




          a. Why was Taylor s Mom involved, at all?

          b. Because one primary source for the false and misleading information

                 as to who owned that van, and, in particular, in what capacity, is

                 BREWSTER (DMV), who has refused to u date DMV informa ion

                 when the Certificate of Ti le trusts are terminated.

    47. In September, 2016, Taylor’s Mom had termin ted the “Certificate of Title

          trust. Exs. 12 and 13.

    48. For all times relevant to this matter, Taylor is the one and only owner of his

          van. He acquired full title to it from his Mom in exchange for silver at a time

          after she had terminated the “Certificate of Title” trust.

    49. At no time relevant to this matter did Taylor consent to bein re ulated per

          “transportation” standards, including the TRANSP. CODE or any municipal

          o dinance or policy.

    50. By means of two different documents, both Taylor and his Mom demanded

          the return of Taylor’s van. See Exs. 16 to 19.

    51. As of this filing, Taylor’s van has still not been returned to him.

    52. In the original suit in equity, Taylor documented his formal report of the

          theft of his van. See Ex. 20.

    53. Taylor has heard nothin further about that report, either.




    Original Complaint (TAYLOR) No Probable Cause + No winnable case 45
Case 4:20-cv-00114-RWS-KPJ Document 1 Filed 02/18/20 Page 46 of 123 PageID #: 46




    Taylor s immediate response was to mitigate damages

    54. From the date of the stop/ticket, Taylo had something like 30 days in which

          to respond/appear in the muni, court.

    55. But, instead of focusing on the defense, Taylor invested the bulk of that time

          gettin together the suit in equity he filed in E.D.Tex.

    56. While Taylor did send out a demand letter at that time, his initial response to

          the seizure of his van was to try to miti ate the dama es of all munici al,

          county, and state office s, a ents, and employees who were and would become

          involved by getting his van back.

    57. By Taylor s getting his van back,

          a. the state officers, includin the judges, might be spa ed this very suit,

                 and

          b, the sW-running demand for one million dolla s per day for the ille al

                 seizure and subsequent non-return to Taylor of his van would have

                 lon since had a sto pin poi t.

    58. For the U.S. trial court, the traditio al bastion of the protection of individual

          ri hts, includin property, to order CITY to return Taylor s van to him,       right

          now, then

          a. there d also be some explanation provided as to why, which would tend

                 to educate” all in the state system, however directly or indirectly,

                 about the reality of the commercial nexus dependency on which

                “transportation” enforcement actually depends; and



    Original Complaint (TAYLOR) No Probable Cause + No winnable case 46
Case 4:20-cv-00114-RWS-KPJ Document 1 Filed 02/18/20 Page 47 of 123 PageID #: 47




           . there d also e the greatly increased likelihood that the matter would

                 end in the muni, court; i.e., there d be no further expansion of the

                conspiracy, e.g., also into the county court.

    59. Boy did Taylor dial a wrong numbe by mitigating dama es in this manner!

    60. To fast-forward through the proceedings so as then to detail them,

          a. E.D.Tex, ultimately dismissed Taylor’s suit in equity.

          b. Since E.D.Tex. was so committed to committing Sedition, and

                intentionally violatin Taylo ’s right to Structural Due Process, Taylor

                initiated a Judicial Complaint. The alternative is a Probable Cause

                Affidavit for the U.S. G and Jury. Trying to get that fixed by “in house

                means, e. ., by way of an “intervention to their addiction to Sedition,

                seemed the ri ht place to sta t.

          c. he (then) Chief Justice of USCA5, STEWART, ch racterized the

                underlying claim, i.e., the basis for the suit in equity, as “frivolous.

                And, of course, all the rampant Sedition goin on was indirectly

                blessed to continue. By this manner and means of witness tamperin

                and retaliation, STEWART joined the conspiracy.

          d. Taylo appealed the dismissal out of E.D.Tex., and USCA5 affirmed.

                There are additional matters about that appeal that are presently

                under discussion and review, and, therefore, are not detailed further at

                this time.

         e. Taylor invited S.Ct.U.S. to participate in the decision-making, and



    Original Com laint (TAYLOR) No Probable Cause + No winnable case 47
Case 4:20-cv-00114-RWS-KPJ Document 1 Filed 02/18/20 Page 48 of 123 PageID #: 48




                they denied cert.

    61.   For detailing this matter, it helps to start at the end so as to understand

          what cert, denied means for this fact pattern.

    62.   That “cert, denied” rulin means this.

          a. Taylor s suit in equity was an effort to set “new policy” about how to

                set “new policy.


          b. The traditional rule about settin new policy is that it requires an at

                law proceedin .

          c. Taylor’s suit was in equity,

          d. Why?

                i. So as specifically not to have to file a suit like this, i.e., for

                       dama es, in order that “new policy be established.

                ii. And, in order to mitigate damages. To mitigate dama es fo all

                       those not only already involved but also who would foreseeably

                       become involved, iven the insanity of the political indoctrina¬

                       tion known to be disseminated via FBI/SPLC personnel nation¬

                       wide, which political indoctrination was already self-evidently

                       active in this matter a ainst Taylor, CITY was oing to have to

                       return Taylor’s van to him, “now.


                iii. The only way that was going to happen was via suit in equity

                       granting the very form of emergency relief Taylor requested.

          e. So, as far as that “cert, denied ruling’s even materially reaching the



    Ori inal Complaint (TAYLOR) No Probable Cause + No winnable case 48
Case 4:20-cv-00114-RWS-KPJ Document 1 Filed 02/18/20 Page 49 of 123 PageID #: 49




               merits of Taylor s suit in equity, that just simply never appened.

               S.Ct.U.S. characterized the merits but never reached them.

               i. What S.Ct.U.S. recognized, instantly, of course, is that this is a

                     new fact pattern; he ce, the understood request for new olicy.

               ii. And, since that new fact pattern was showin up in a matter

                     sounding in equity, that context triggered, from the threshold,

                     the policy about setting new policy.

               iii. Thus, what “cert, denied confirms is that Taylor s fact patte n

                     is one that hasn t already directly been ruled upon. The “cert,

                     denied b oadcasts the c aracterization that the fact pattern in

                     Taylor’s suit, the “No transportation + “No consent = No

                     “vehicle fact pattern, is new, i.e., one they’ve never before

                     ruled on in an “at law proceeding. But, that’s as close to

                     addressing the merits as this “cert, denied rulin ever got.

               iv. So, the only formal declaration on or about the merits from

                     S.Ct.U.S. is this: Yes, we’ve never seen this fact pat ern before.

               v. In short, S.Ct.U.S. never reached the merits.


               vi. Key, since S.Ct.U.S. never reached the merits, they also never


                     even considered addressing any of the collateral issues, any of

                     them. Collateral issues include such things as non-consent to

                     magistrate participation and Judicial Complaint proceedings.




    Original Complaint (TAYLOR) No Probable Cause + No winnable case 49
Case 4:20-cv-00114-RWS-KPJ Document 1 Filed 02/18/20 Page 50 of 123 PageID #: 50




                  vii. So, all of the thinking that concludes that all of the rulings

                         and de facto decision-making about all the collateral issues is

                         “Ok,” or “just fine,” is here goin to be corrected, permanently.

    63. Wi h that in mind, let s also look at what that “cert, denied” rulin doesn t

          mean.


          a. It doesn’t mean that there’s no Sedition oing on.

                  i. That “cert, denied ruling most certainly doesn’t constitute a

                         “blessing or encoura ement for E.D.Tex. to continue in its


                         addiction to committing Sedition, and violatin Structural Due

                         P ocess ri hts, as chief among the host of crimes and rights

                         violations being committed under color of law and office where

                         there’s a “referral, at any time, but most especially “at filin ,

                         over the objection of any of the parties to that liti ation.

                  ii. A party’s non-consent to magistrate participation is a collateral

                         matter, which isn’t address where the merits aren’t addressed.

                         Plus, that Judicial Compliant proceeding was collateral to the

                         suit in equity, a ain, not addressable where the merits aren’t

                         addressable.

          b. It doesn’t mean that a non-consentin pro se party may be compelled

                  into arbitration.

          c. It doesn’t mean that a on-assigned § 451 judge may enter any order,

                  at all, in a matter, even if it’s the Chief Jud e, even, or especially, a



    Original Complaint (TAYLOR) No Probable Cause + No winnable case 50
Case 4:20-cv-00114-RWS-KPJ Document 1 Filed 02/18/20 Page 51 of 123 PageID #: 51




                referral order, which requires review of the Record.

          d. It doesn t mean that § 636(b)(1)(A) has somehow magically been

                overruled and that it s Ok for E.D.Tex. to refer dispositive matters, at

                all, much less where the plaintiff appears pro se, much less where the

                party shows up objectin to non-judicial decision-making ri ht out of

                the chute.

          e. It doesn’t mean that E.D.Tex. may compel parties to hire attorneys

               just in order to have their non-consen heard by the court. That s

               compelled commerce no matter how it’s viewed.

          f. It doesn’t mean that STEWART was even competent in his

               assessment of the merits of Taylor s suit in equity by slamming

               Taylor’s basis for seeking equity as “frivolous. S.Ct.U.S., seein a fact

               pattern they’d not ruled on before and that the new fact pattern arose

               in a matter in equity, thus, that Taylor was essentially requestin an

               extension, modification, or reversal of cur ent law rega ding how “new

               policy” is set, never reached the merits of aylor’s suit i equity.

         g. It doesn’t mean that USCA5 had basis for affirming the dismissal or

               justification for any other or additional conclusion USCA5 reached.

         h. And, re ardin even the meri s, themselves, this “cert, enied ruling

               in absolutely no way, shape, manner, o form comes anywhe e near


               meaning, or suggesting, or even remotely implyin , that any of the

               state system related officers, agents, and employees had one shred of



    Original Complaint (TAYLOR) No Probable Cause + No winnable case 51
Case 4:20-cv-00114-RWS-KPJ Document 1 Filed 02/18/20 Page 52 of 123 PageID #: 52




                basis in fact or law to do to Taylor what they did, e.g., steal his van and

                then prosecute him maliciously to cover the trail of the thieves, i.e.,

                compel Taylor to consent to Sixth Plank transportation policy.

          i. (Deliberately skipped.)

          j. That “cert, denied” ruling doesn t mean or sug est or intimate any of

                that, at all, whatsoever.

          k. All that this “cert, denie ” ruling means and communicates is that the

                policy regarding “setting new policy” is fairly well set in Texas pink

                granite: Where there s an adequate remedy at law, that’s what’s ot to

                be pursued in order to set new olicy, even where the people most in

                need of guidance are fae judges.

          l. (Deliberately skipped.)

          m. So, here we are.



    64. STEWART joined the conspiracy “in pro ress by criminally tamperin with

          Taylor as a witness.


          a. Taylor is a witness, in both state and U.S. systems, re arding the

                violations of rights associated with enforcement of Sixth Plank policy

                against those who aren’t consenting to such policies.

         b. Taylor is also a witness, in at least the U.S. system, re ardin the

                manifest criminal conduct associated with compelled consent to

                ma istrate participation (arbitration), which necessarily and instantly




    Original Complaint (TAYLOR) No Probable Cause + No winnable case 52
Case 4:20-cv-00114-RWS-KPJ Document 1 Filed 02/18/20 Page 53 of 123 PageID #: 53




                 violates the right of access to the § 451 jud e, and includes various

                 forms of Record-tamperin ; the chief-most crime bein Sedition, use of

                 force, via cou t order(s), to overthrow the Judicial Branch.

    65. Taylor ha filed a Judicial Complain e ardi g the rampant criminal

          conduct going on in E.D.Tex., tri ered by the ille al “at filin      efer al of pro

          se cases, includin Taylor s, despite Taylo ’s overt objection to ma istr te

          participation, i.e., arbitration, asserted in all caps in the case style on the

          front pa e of eve y document he filed, exactly as is found on this document.

     6. STEWART slamme the merits of Taylor s suit in equity as “frivolous.

          Apparently, that would somehow justify Sedition.

          a. What was/is Taylor s prior suit in equity “saying?

                i. No “transportation + No “consent = No “vehicle.


                ii. Therefore, no state court has either subject matter jurisdiction

                       or personal jurisdiction. Again see Exs. 6 and 7.

                hi. Therefore, in orde that all state actors, includin the as-of-yet~

                       named trial judges, be mitigated in their damages before this

                       one gets totally out of hand, CITY needs to retu n Taylor’s van

                       to him immediately if not sooner.

         b. Thus, while the Walker County Court has confirmed that on Taylor’s

                fact pattern, a No “transportation + No “consent = No “vehicle fact

                pattern, i.e., a no commercial nexus fact pattern, that no trial court

                in TEXAS has either subject matter jurisdiction or personal


    Ori inal Complaint ( AYLOR) No Probable Cause + No win able c se 53
Case 4:20-cv-00114-RWS-KPJ Document 1 Filed 02/18/20 Page 54 of 123 PageID #: 54




                 jurisdiction over TRANSP. CODE based claims, STEWART slammed

                 Taylor s intent to mitigate the dama es of those state actors as

                  f ivolous.


    67. By slamming Taylo s effort in e uity to iti ate damages as frivolous, on a

           fact pattern STEWART had never seen before, any more than S.Ct.U.S. had

           ever seen it before, STEWART, who has no ignorance of the law defense,

           generally, and who holds an office for which the law attributes to him full

           knowledge of the law, intended, via the exercise of the authority of his office,

           namely Chief Justice, USCA5, to shut Taylor up, i.e., that Taylor be stron ly

           motivated simply withdraw his complaints enti ely, to stop talking about,

          stop tryi g to prove, whether with testimony or documents, and stop

          involvin the courts in the resolution about, not only the criminal corruption

          rampant throughout E.D.Tex. that involves many crimes, chief amon them

          Sedition, but also the criminal corruption rampant throughout the state court

          system regarding “t ansportation” enforcement, in particular that there

          actually is a “consent” element at the base of all “transportation”

          enforcement activity.




    68. CLARK, MAZZANT, an NOWAK joined the conspiracy “in pro ress by

          committin all kinds of crimes, individually and in conspiracy. Those crimes

          are det iled in the Record of Taylor’s suit in e uity.

    69. First thing out of the chute, “at filin ,” E.D.Tex. ordered Taylor’s (pro se)



    Original Complaint (TAYLOR) No Probable Cause + No winnable case 54
Case 4:20-cv-00114-RWS-KPJ Document 1 Filed 02/18/20 Page 55 of 123 PageID #: 55




           civil case “referred” to the designated, but already unconsented-to,

          magistrate.

           . That ha pened vi “standi g order” si ned by CLARK, as Chief Judge

                of E.D.Tex.,


                i. not as the assigned § 451 jud e, but as Chief Jud e of E.D.Tex.,

                ii. via a “standing order,” not upon review of the Record, but by a

                        “standing order,” before there even was a Record to review.

          b. It just didn t matter that the case style in every document Taylor filed

                asserted quite plainly his Non-Consent to Arbitration and his Non-

                Consent to Non-judicial Decision-makin , and that in all caps.

          c. The law just didn’t matter. Either a party files through a “representa¬

                tive, i.e., an attorney, or the case gets “refer ed.


          d. This has been E.D.Tex. policy for decades, and Taylor has yet to find

                even one objection, by any member of E.D.Tex., to this compelled

                consent, com elled commerce policy.

    70. Taylor filed his motion to strike the “referral” “order and the Local Rule

          (“standing order”) that purport to justify the compelled consent, compelled

          commerce, effectively Seditious, decades-lon standing policy of E.D.Tex.

    71. NOWAK joined the cons iracy, “in pro ress, by participatin , at all.

    72. Despite Taylor s extremely well documented and repeated objection to

          ma istrate participation, NOWAK kept participating, just the same,

          continuin to file documents into the Record.



    Original Complaint (TAYLOR) No Probable Cause + No winnable case 55
Case 4:20-cv-00114-RWS-KPJ Document 1 Filed 02/18/20 Page 56 of 123 PageID #: 56




    73. Taylor kept filing his motions to strike the documents submitted into the

          Record by NOWAK, the unconsented-to magistrate.

    74. Taylor stopped participating in all respects, except for maintaining, actively,

          his objection to unconsented-to non-judicial decision-making, i.e., arbitration,

          bein conducted illegally by the unconsented-to magistrate.

    75. MAZZANT, who served as a magistrate (arbiter) for E.D.Tex, befo e joining

          the bench, joined the conspiracy in progress by refusin to correct any of the

          baseless, even illegal, exercises of jurisdiction.

          a. CLARK had zero jurisdiction

                 i. to participate, at all; CLARK was not the assigned jud e;

                 ii. as Chief Jud e, to order any referral, by “standing order,” of

                        any “civil case” filed a ywhere in E.D.Tex.;

                        (1) Where “administrative appeals” may be sent to a

                                 a ist ate, “at filing,” even where there s no consent,


                        (2) “civil cases” may not, or

                iii. to refer dispositive issues, including matters in equity, at all,

                       period, even if he were the assigned jud e, or

                iv. to refer a ything over Taylor’s objection.

          b. NOWAK had zero jurisdiction to participate,

                i. not only because this was a “civil case yet the “referral order

                       came from a judge not assigned to the case;

                ii. not only because “at filin    referrals of “civil cases defy the duty



    Original Complaint (TAYLOR) No Probable Cause + No winnable case 56
Case 4:20-cv-00114-RWS-KPJ Document 1 Filed 02/18/20 Page 57 of 123 PageID #: 57




                       to base a referral upon review of the Record for unanimous

                       consent of all parties ',

                       (1) Where “administrative appeals” may be sent to a

                              magistrate, “at filin ,” eve where there s no conse t,

                       (2) “civil cases” may not, and

                 iii. not only because referral of dispositive issues, including matters

                       in equity, is overtly prohibited by § 636(b)(1)(A),

                iv. but also because it was impossible for Taylor to have made his

                       objection and non-consent any more plain and clear.

    76. MAZZANT extended his overt acts toward the conspiracy, “in progress, by

          overrulin all o Taylor’s objections to ma istrate participation.

          a. MAZZANT’s rulin s effectively compel consent to magistrate

                participation, i.e., arbitration.

          b. MAZZANT’s rulings also compel commerce, i.e., compel Taylor to hire

                an attorney in order to assert his ri ht not to consent to magistrate

                participation.

    77. Ultimately, Taylor moved for Disqualification/Recusal and transfer to the

          next closest U.S. trial court not affiliate with E.D.Tex., which is Dallas,

          a. Taylor pointed out very plainly a great many of the violations of

                provisions codified in Title 18, U.S.C.A., being committed by the Chief

                Judge (CLARK), who signed the standing order of “referral, the

                 ssigned § 451 judge (MAZZANT), and the unconsented-to-but-


    Original Complaint (TAYLOR) No Probable Cause + No winnable case 57
Case 4:20-cv-00114-RWS-KPJ Document 1 Filed 02/18/20 Page 58 of 123 PageID #: 58




                participating-anyway magistrate (NOWAK),

           . Chief among those criminal acts is Sedition, which, on the civil side, is

                the intentional violation of Structure Due Process.

    78. Of course, MAZZANT denied those forms of elief, as well.

    79. While all this addiction to Sedition activity was raging forth, given the

          unabated, unabashed, bold nature of it, along with the host of criminal acts

          being committed from/by the bench, Taylor initiated a Judicial Complaint

          process with USCA5.

    80. It was during that process that STEWART characterized Taylor s underlyin

          suit as frivolous.

          a. Nothing chan ed about STEWART s pers ective, even after Taylor

                overtly provided copies of the Walker County rulings provin /

                confi ming Taylor’s position in the E.D.Tex. suit in equity.

          b. STEWART’s flatly, even intentionally, errant characterization

                amounts

                i. not only to witness tampering and retaliation

                ii. but also as confirmation of his full intent to aid and abet the

                       Sedition, i.e., intentional Structural Due Process violations,

                       along with the host of additional crimes being committed by

                       E.D.Tex.


                iii. as well as confirmation of his full intent to aid and bet the theft

                       (illegal seizure) of Taylor’s van.



    Original Complaint (TAYLOR) No Probable Cause + No winnable case 58
Case 4:20-cv-00114-RWS-KPJ Document 1 Filed 02/18/20 Page 59 of 123 PageID #: 59




    81. Ultimately, MAZZANT denied Disqualification, denied Transfer, and

          dismissed Taylor s suit in equity, as his way of punishing Taylor for Taylor’s

          assertion of his right not to consent to ma istrate participation.

          a. By refusing to withdraw the generic, standing “referral order,

                CLARK / MAZZANT “froze Taylor out of the tri l court, see Roell

                (consent by conduct),

          b. and then MAZZAN dismissed, because Taylor wasn’t participatin ,

                which is the sole way of preserving that non-consent osition.




    The municipal court proceedings

    82. SMITH joined the conspiracy, “in progress, by exercising jurisdiction he

          never had.


    83. SHELBY joined the conspiracy, “in progress, by prosecuting, via various

          employees within CITY’s Attorney’s Office, the impossible-for-STATE-to-win

          char es against Taylor initiated by SHOOK.

    84. SISSNEY and the ASSISTANT MUNICIPAL COURT PROSECUTOR joined

          the conspiracy, “in progress, by prosecuting the impossible-for-STATE-to-

          win charges against Taylor in the municipal court.

    85. Here are the four char es SHOOK initiated on the street and that SHELBY,

          SISSNEY, and ASSISTANT MUNI. COURT PROSECUTOR took to t ial:

          a. No -approved ta ;



    Original Complaint (TAYLOR) No Probable Cause + No winnable case 59
Case 4:20-cv-00114-RWS-KPJ Document 1 Filed 02/18/20 Page 60 of 123 PageID #: 60




           . No registration;

          c. No insurance; and

          d. No license.”


    86. Despite having invested th ee of the four weeks (30 days) for his response

          time to the “tickets” in getting the suit in equity oing in E.D.Tex., Taylo

          still appeared timely in the muni, court via the filing of his Special

          Appearance and his Plea to the Jurisdiction.

          a. By filing those documents, and thereby “appearing” in muni, court,

                Taylor fulfilled completely the “agreement” formed via the “ticket” that

                Taylor appear within that first 30 days.

    87. Durin the very first meetin , encounter, really, with CITY s Attorney s

          Office staff, Taylor presented that articular attorney with copies of the

          W lke County rulings.

          a. Those rulings prove not only the validity of the concept of Taylor s “no

                commercial nexus defense but also of the prevailing nature of it.

          b. That attorney couldn’t unfold himself out from under the table fast

                enou h to get the charges against Taylor set on the trial docket.

    88. SMITH said that he’d read through Taylor’s jurisdictional challenges as his

          diplomatic way of communicatin that he thought it was all just .

          a. SMITH exhibited from Day One the very sort of pers ective Taylor

                expected to find due to the FBI/SPLC political indoctrination

                pro ramme.



    Original Complaint (TAYLOR) No Probable Cause + No winnable case 60
Case 4:20-cv-00114-RWS-KPJ Document 1 Filed 02/18/20 Page 61 of 123 PageID #: 61




         b. This is the very sort of situation Taylor had intended to obviate via his

                suit in equity.

    89. SMITH denied Taylor s juris ictional challenges.

          a. This is despite the fact that Taylor had tendered to SMITH copies of

                the Walker County rulings proving not only the viability of Taylor s

                defense, in concept, but also the prevailing nature of that defense.

         b. Into the teeth of those rulings, bein far more persuaded by FBI/SPLC

                political indoctrination than the law or the facts, or even the absolute

                confirmation that he had zero jurisdiction, via the Walker County

                 ulings, SMITH denied Taylor’s jurisdictional challenges and set the

                matters for jury trial.

    90. MORRIS and FLETCHER joined the conspiracy, in p o ess, by adding

         another frivolous, groundless, harassing, witch hunt, commercial-nexus

         dependent criminal charge to the list.

    91. MORRIS and FLETCHER char ed/si n a char e, the fifth a ainst Taylor,

         alle in that Taylor was in violation of the agreement to appear.

         a. One of the first settings came at a time that found Taylor sicker an a

               dog, due to allergies.

         b. Taylor, upon realizing that issue, contacted the cou t by phone and

               obtained a reset.

         c. Turns out, though, that the clerks had hauled off and charged Taylor

               criminally, anyway.


    Original Complaint (TAYLOR) No Probable Cause + No winnable case 61
Case 4:20-cv-00114-RWS-KPJ Document 1 Filed 02/18/20 Page 62 of 123 PageID #: 62




          d. This is simply further perpetuation of the very sort of perspective

                Taylor expected to find ue to the FBI/SPLC political indoctrination

                programme.


          e. This is the very sort of situation Taylor had intended to obviate via his

                suit in equity.

          f. Normally, people check the facts before asserting criminal char es.

                Here, it was totally sufficient that Taylor had already been sti matized

                as a sovereign, i.e., a “do estic terr rist. Facts didn t matter as to


                why Taylor wasn’t there, namely his being under the direct care of his

                retired parents in Dallas at the time, who had come to the farm to get

                him, because they have had a lifetime of experience in dealin with

                Taylo ’s allergies and the incapacitatin   ature of the conditions when

                the allergies overcome the anti-histamines. See Ex. 21. All that

                matte ed for hauling off and charging Taylor with “failure to appear is

                that he had been sti matized, from just a few minutes into the stop, as

                a “sovereign, and therefore a “terr rist, by politically indoctrina¬

                ted definition, and therefore piling on more frivolous, groundless,

               politically-motivated charges was just fine.

         g. How dare Taylor be Texan enough, American enough, and lawyer

               enou h to take individual responsibility and refuse to consent to being

               regulated by Sixth Plank Communist policy! How dare he!

         h. How dare he end up sicker an a o and ecline, via physical inability



    Original Complaint (TAYLOR) No Probable Cause + No winnable case 62
Case 4:20-cv-00114-RWS-KPJ Document 1 Filed 02/18/20 Page 63 of 123 PageID #: 63




                 even to get there, to bring all that to court. How dare he! Charge him!

          i. (Deliberately skipped.)

          j. There bein no commercial nexus derivin         rom he TRANSP. CODE,

                 thus, there being no basis from the TRANSP. CODE to conclude any

                 instanter-esque a reement, all that could possibly justify such a “no

                 appearance charge is the “ticket.”

          k. As already mentioned, and for the purposes of making this very point,

                 Taylor had fully satisfied the “agreement to appea ” formed in/by the

                 “ticket” by havin submitted his Special Appearance and Plea to the

                Jurisdiction.

          l. (Deliberately skipped.)

          m. The clerks have no ignorance of the law defense, meaning that they

                knew the char e a ainst Taylor was baseless, but they filed it, anyway.

    92. STATE joined the conspiracy, “in progress,” by moving fo ward against

          Taylor, in cou t, with criminal charges, that were legally impossible for

          STATE to win.

    93. S ATE, via CITY s Attorney s Office, tried Taylor for five, count them, five,

          “t ansportation”-based charges in the muni, court.


          a. STATE knew or should have known that STATE could never even

                possibly prevail in any of those matters.

                i. STATE had “no evide ce” of “transportation.”

                ii. STA E had “no evidence” of “consent.



    Original Complaint (TAYLOR) No Probable Cause + No winnable case 63
Case 4:20-cv-00114-RWS-KPJ Document 1 Filed 02/18/20 Page 64 of 123 PageID #: 64




               hi.   Thus, STA E had no evidence of “vehicle,” as a matter of law.

               iv. Moreover, Taylor had “broadcast his o -consent via his non-

                     DMV-approved taggage, meanin that CITY/SHOOK never had

                     Probable Cause even to initiate the stop in the first place.

               v. “The” reason for that stop was “the” reason never to have


                     initiated it in the first pl ce.

         b. Some more specifically,

               i. No DMV-approoed tag - What is the entire purpose of an

                     approved tag? To broadcast “consent. Thus, Taylor, having

                     terminated the commercial ne us, can t display a DMV-

                     approved ta without “consentin ,” any more than Lozman can

                     put a name on his floating house. Vcw-consenters display eithe

                     (A) on-approved tag age, as Taylor did, or (B) nothing at all, as

                     Lozman does, either of which broadcasts “ o -consent.”


               ii. No registration - Only “vehicles” need to be “re istered.”

               iii. No insurance - Not only is insurance required solely for

                     “vehicles,” but also insurance isn t available for non-

                     “vehicles,” such as Taylor s van.


               iv. No license - Walker County all over again. Only fiduciaries

                     (to DMV) need “licenses.” Who are those fi ucia ies? Those

                     whose names appear on still-active “Certificate of Title” trust

                     documents provided by DMV.



    Original Complaint (TAYLOR) No Probable Cause + No winnable case 64
Case 4:20-cv-00114-RWS-KPJ Document 1 Filed 02/18/20 Page 65 of 123 PageID #: 65




                 v. No appearance        Already addresse . To review this one again

                          Appearance is “by agreement. Taylor appeared (in muni,

                         court), in July, 2017, as “agreed” (per the ticket), via the filin of

                         his Special Appearance and his Plea to the Jurisdiction. Since

                         Taylor has no commercial nexus arising from the TRANSP. CODE,

                         there w s no instanter-esque “a reement” per the RANSP.


                         CODE, The clerk(s) alleged “non-appearance re arding a date in

                         Oct., 2017. (Taylor s allergies rendered him sicker 'an a dog.)

                         Unilateral Notice isn’t an “a reement. The Record has no

                         (because there is no) “agreement for Oct. There was no “non-

                         appearance.”


    94. During that muni, court trial, Taylor addressed head-on this libelous /

          slanderous stigmatization of “sovereignty. SMITH: “Are you sure you want

          to go the e?

    95. Taylor so successfully cross-examined SHOOK about the definition of

          “vehicle, which SHOOK didn’t know (and neither did either p osecutor, and

          neither did SMITH, and neither did either of the clerks, and neither did

          anyone else in that courtroom, or in that municipal building, or in the

          municipality, etc.), that SMITH at least included the definition in the jury

          instructions. Even that, thou h, was insufficient for it to “re ister with

          anyone (other than Taylor) associated with that process that STATE never

          had evidence to prove “vehicle, which wholesale failu e of evidence was self-



   Original Complaint (TAYLOR) No Probable Cause + No winnable case 65
Case 4:20-cv-00114-RWS-KPJ Document 1 Filed 02/18/20 Page 66 of 123 PageID #: 66




          evident starting before the stop was even commenced.

    96. The advisory panel decided guilty on all five char es.

    97. Taylor filed his Bonds, thereby activati g the t ial de novo (appeal) in the

          county court.




    Then came the county court proceedings

    98. GRAYSON COUNTY formally joined the conspiracy, in progress,” by

          supplying not only the prosecutors for the next prosecution against Taylor, in

          court, of those very sa e five criminal char es, which were just as le ally

          impossible for STATE to win in county court as in muni, court, but also the

          county court jud e, along with the witch hunt policy” to prosecute those

           olitically sti matized as “soverei ns,” regardless of any olitical or factual

          basis for doing so, in order to advance the political indoctrination in favor of,

          and even, as proved here, instead of the law to which these public officers

          have sworn oaths of office,

    99. STATE, via COUNTY S DA’s Office, s ecifically SISSNEY and RALSTON,

          tried Taylor for the same five, count them, five “transportation”-based

          cha es as had been tried in the mu i, court,

    100. STATE acted through its autho ized a ent, GRAYSON COUNTY, in

          particular throu h the DA s Office, at all times and for all purposes.

          a. STATE knew or should have known that STATE could never even

                possibly prevail in any of those matters.



    Original Complaint (TAYLOR) No Probable Cause + No winnable case 66
Case 4:20-cv-00114-RWS-KPJ Document 1 Filed 02/18/20 Page 67 of 123 PageID #: 67




               i. STATE had no evidence of transportation.

               h. STA E had “no evidence” of “consent.

               iii. Thus, S AT had “no evidence” of vehicle,” as a matter of law.

               iv. Mo eover, Taylor had “broadcast” his on-consent via his non-


                     DMV-approved tagga e, meaning that CITY/SHOOK never had

                     Probable Cause even to initiate the stop in the first lace.

               v. “The” reason for that stop was “the” reason never to have


                     initiated it in the first place.

         b. Some more specifically, there bein “no evidence” of “vehicle,” as a

               matter of law, and as confirmed by the two ulin s out of Walker

               Count that there s “no jurisdiction,” each of the followin matters

               were impossible for STATE to win, as a matter of law:

               i. No -approved ta - What is the entire purpose of an

                     approved ta ? To broadcast “consent.” Thus, Taylor, havin

                     terminated the commercial nexus, can t display a DMV-

                     approved ta without “consenting,” any more than Lozman can

                     put a name on his floatin house. Non-consenters display either

                     (A) o -approved ta gage, as Taylor did, or (B) nothing at all, as

                     Lozman does, either of which b oadcasts “ m-consent.”


               ii. No re istration - Only “vehicles” need to be “ e istered.

               iii. No insurance - Not only is insurance require solely for

                     “vehicles,” but also insurance isn t available fo non-



    Original Complaint (TAYLOR) No Probable Cause + No winnable c se 67
Case 4:20-cv-00114-RWS-KPJ Document 1 Filed 02/18/20 Page 68 of 123 PageID #: 68




                       vehicles such as Taylor s van.

                IV.   No license - Walker County all over again. Only fiduciaries

                      (to DMV) need licenses. Who are those fiduciaries? Those

                      whose names appear on still-active “Certificate of Title” trust

                      documents provided by DMV.

               v. No appearance - “A pearance” is “by a reement.” Taylor


                      appeared (in muni, court), in July, 2017, as “a reed” (per the

                      ticket), via the filing of his Special Appearance and his Plea to

                      the Jurisdiction. Since Taylo has no commercial nexus arising

                      from the TRANSP. CODE, there was no instante -esque “agree¬

                      ment” per the TRANSP. CODE. The clerk(s) alle ed non-a pear¬

                      ance” re arding a date in Oct., 2017. (Taylor s allergies endered

                       im sicker an a do .) Unilateral Notice isn’t an a reement.”

                      The Record has no (because there is no) “agreement for Oct.

                      There was no “non-appearance.


    101. This was the hase of the witch-hunt prosecution that allowed aylo a more

         extensive pre-trial challenge.

         a. Taylor filed his Special Appearance and Plea to the Jurisdiction for

               each of the five matters.

         b. SIEBMAN se them fo hearin .

         c. Just as was the situation with SMITH, SIEBMAN had full Notice of

               and access to the Walke County rulin s proving not only the viability



    Ori inal Complaint (TAYLOR) No Probable Cause + No winnable case 68
Case 4:20-cv-00114-RWS-KPJ Document 1 Filed 02/18/20 Page 69 of 123 PageID #: 69




               of the concept of the no commercial nexus defense but also the

               prevailing nature of it on this fact pattern, the key fact being

               Taylor s o -consent.

         d. SIEBMAN denied Taylor’s jurisdictional challenges.

               i. SIEBMAN was a little more reserved in the expression of the

                      intent to apply the witch hunt policy, the policy that blinds

                      “everyone it contacts and purports to justify aggressive

                      prosecution of “soverei ns, even whe e there’s absolutely

                      nothing to prosecute, whether politically or factually, than

                      SMITH, but, just the same, exhibited f om Day One the very

                      sort of erspective Taylor expected to find due to the FBI/SPLC

                      political indoctrination programme.

               ii. That SIEBMAN was exercising jurisdiction she never had is the

                      very sort of situation Taylor had intended to obviate via his suit

                      in equity.

               iii. That a fellow county court jud e had already confirmed Taylor’s

                      defense, on all four corners, not just in concept but also directly

                      on the merits, Exs. 6 and 7, was of no value to SIEBMAN.

                      SIEBMAN knew better, and that’ that.

         e. Taylor initiated the pre-t ial appellate process.

         f. The 5th.CoA (Dallas) said they had no jurisdiction, calling these “civil”

               non-cases “criminal in nature.



   Original Complaint (TAYLOR) No Probable Cause + No winnable case 69
Case 4:20-cv-00114-RWS-KPJ Document 1 Filed 02/18/20 Page 70 of 123 PageID #: 70




                 1.     That s despite the plethora of rulings by S.Ct.Tex. that confirm

                        to anyone who s payin attention that these matte s are not

                         criminal in nature but are, rather, “civil in nature, given the

                        commercial nexus dependency. To “hear S.Ct.Tex. when they

                        say, “Denied, not DWOJ, but “Denied, is to look fo the

                        commercial nexus. S.Ct.Tex., has confirmed repeatedly, see, e.g,,

                        Perkins I, Perkins II, Stevens, Taylor V,6 that “transportation


        6 [* s In documents in various Reco ds, Taylor V h s been labeled Taylor II. Upon
    reflection, the decision was made to be a bit more robust in the count. Even still,
    Taylo ’s p e-2007 “transportation matters are not included in the count, and there
    maybe at least one Collin County matter (settled) also not included. For example,
    there is the 2004 (?) Corsicana matter, removed to (and remanded back from)
    USDC, that pre- tes the Huntsville m tte . Neither Co sicana atter, state court
    or USDC, is included in the numberin here. Since the relevant focus is on
    Huntsville, the count starts with that 2007 muni, court matter. Taylor challen ed
    that one to S.Ct.U.S. Collectively, that s all Taylor I. That muni, court judge was
    back to being part of the Defense Bar early in the pre-trial stage of Taylor II.
       S me case, on trial de novo. Taylor ran a pre-trial challen e in the state system
    up to S.Ct.U.S., which 2007 p e-trial effort is here labeled as Ta lor II. That s the
    appellate effort during which the trial judge committed f aud on the court against
    herself that resulted in the 10-year “transfer of venue” delay in that case.
       Taylor also filed a suit in USDC against that first judge, et al., which is
    technically, properly, Taylor III.
       Same case, but not the same case. Since the facts changed materially between
    that initial, 2007 pre-trial challen e and the successful pre-trial challenge of 10
    years late , the 2077pre-trial challenge is here labeled as Taylor IV.
       Collectively, the st te court proceedings from this matter, which include the
    muni, court proceeding and county court pre-trial, also presented to S.Ct.U.S., is
   Taylor V. That one went through S.Ct.Tex. first, and the Taylor ruling cited he e
   confirms S.Ct.Tex.’s jurisdiction over Taylor’s pre-trial jurisdictional challenge.
       Taylor’s suit in equity, also ta en to S.Ct.U.S., is Taylor VI.
       That makes this Malicious Prosecution, etc., suit Taylor VII.
       Given the executive / judicial abuses of Taylor, it’s not in any way accidental that
   he’s learned what he’s learned out of pure self-defense. Given that the “cert, denied
   ruling for Taylor VI (the effort in equity) confirms that S.Ct. U.S. hasn’t seen this
                                                                               (co tinued.,,)

    Original Complaint (TAYLOR) No Probable Cause + No winnable c se 70
Case 4:20-cv-00114-RWS-KPJ Document 1 Filed 02/18/20 Page 71 of 123 PageID #: 71




                          matters, at their base, depend on a commercial exus,


           g. S.Ct.Tex., in direct contrast to 5th.CoA (Dallas) s perspective, and

                  consistent with their prior confi mations on this very poin , exercised

                  its/their civil jurisdiction by Denying Taylor s Petition for Review.

                  i. Taylor was/is still requestin         new policy, and this was an “at

                         law” proceedin , but

                  ii. It was also pre-trial.

                  iii. “New policy is set by eview of “final judgments” in “at law

                         proceedings.

           b. S.Ct.U.S. also denied ce t., and for these same reasons                    it’s pre-t ial.




    Then came the dismissal

    102. By the time the matters came back to the GRAYSON COUN Y trial court for

           trial, turns out that SHOOK had moved out of state.

           a. STATE, via GRAYSON COUNTY DA’s Office, oved to dismiss for

                  want of key testimony.

           b. Taylor responded romptly, indicating that there’s still a very material

                  difference between

                  i. Exercising jurisdiction and dismissin for want of testimony and 6


    6 (...co tinued)
    fact pattern before, which may still e ist elsewhere and just wasn’t appealed, just
    like Taylor IV, Taylor still may be the first in Texas, and even in our nation (since
    1965, when the Money stopped and “funny money started, i.e,, when this current
    system started), to obtain “no jurisdiction rulings in a “transportation matter. I<-1

    Ori inal Complaint (TAYLOR) No Probable Cause + No winnable case 71
Case 4:20-cv-00114-RWS-KPJ Document 1 Filed 02/18/20 Page 72 of 123 PageID #: 72




                 ii. Dismissing for want o{ jurisdiction.

          c. Despite his promptness, turns out that Taylor was already talkin up

                 wind and into an empty room - SIEBMAN had already granted

                 STATE S motions.

          d. To the very end, SIEBMAN exercised jurisdiction she never had,

                 granting STATE S motion and dismissing for want of testimony.

    103. It would be, though, ten days between the order date (Feb. 18) and the date

          in the metered posta e (Feb. 28) on the envelope containin the dis issals.




    Taylor s Claims

           Constitutional challenges.

    104. The Tex. TRANSP. CODE, “as a plied,” is “unconstitutional ”

          a. Consent cannot be compelled.




    105. The municipal ordinance(s) that SHOOK thought justified stealing Taylor s

          van, “as applied, is(are) “unconstitutional.”

          a. Consent cannot be compelled.




    Original Complaint (TAYLOR) No Probable Cause + No winnable case 72
Case 4:20-cv-00114-RWS-KPJ Document 1 Filed 02/18/20 Page 73 of 123 PageID #: 73




          Malicious Prosecution.

    106. The malicious prosecution is just one more act or series of related acts in

          furtherance of the conspiracy involving the theft (illegal seizure) of Taylor s

          van and which proceeded immediately to providin aid to/for those thieves in

          the escape from and avoidance of prosecution regarding that theft by means

          that has included persecutin the victim of that theft.

    107. Parties liable for the malicious prosecution and its conspiracy:

          a. STATE OF TEX S allowed its name to be used as the plaintiff fo all

                the cases pursued a ainst aylor, in both trial courts.

          b. BREWSTER is an intended beneficiary of the malicious prosecutions.

                i. BREWSTER is the main fiducia y es onsible for the TEXAS

                       DEPARTMEN OF MOTOR VEHICLES (DMV), which is a

                       public charitable trust.

                ii. BREWSTER is also the one who has refused to update DMY s

                       records to reflect accurately the te mination of DMV s interest

                       in both the van and Taylor.

                iii. By that refusal, BREWSTER has fully intended that Taylor be

                       harassed systemically in exactly the way CITY, COUNTY, and

                       STATE have harassed him, includin theft of his van and the

                       malicious prosecution(s).

          c. CITY is a conspirator in all of this, having bou ht into and perpetuated

                 the witch hunt policy to p osecute those politically stigmatized as



    Ori inal Complaint (TAYLOR) No Probable Cause + No winnable case 73
Case 4:20-cv-00114-RWS-KPJ Document 1 Filed 02/18/20 Page 74 of 123 PageID #: 74




                sovereigns, re ardless of the facts and law in the matter, as proved

               by the conduct in perpetuation of that policy of SHOOK, AVILES,

               SHELBY, FLORES, BOB UTTER TOWING, DRIVER, DRIVER S

               ASSISTANT, MIDWAY STORAGE FACILITY, SISSNEY, the

               ASSISTANT MUNI. COURT PROSECUTOR, SMITH, MORRIS, and

               FLETCHER.

         d. SHOOK filed the four “transportation -based char es.

         e. AVILES assisted SHOOK in the illegal seizure of Taylor s van.

         f. MORRIS and FLETCHER joined up to initiate that fifth charge, which

               is the “failure to appear char e.

         g. SISSNEY, then an employee of CITY’s Attorney’s Office, prosecuted

               the five charges in muni, court, along with the MUNI. COURT ASST.

               PROSECUTOR, which cases could never be won by STA E, as a

               matter of law.

         h. SMITH,

               i. des ite having two oaths of office, once for the “license and one

                     for the judicial office, and

               ii. despite having reviewed both Taylor’s Special Appearance and

                     his Plea to the Jurisdiction, an

               iii. despite havin reviewed both Walker County rulings confirmin

                     not only the concept of Taylor’s defense but also the prevailing

                     nature of it on these facts,



    Original Complaint (TAYLOR) No Probable Cause + No winnable case 74
Case 4:20-cv-00114-RWS-KPJ Document 1 Filed 02/18/20 Page 75 of 123 PageID #: 75




               iv. proceeded to exercise jurisdiction he never had,

               v. in full support and with full intent to support CITY S,

                     COUNTY S, STATE S witch hunt policy, persecuting all those

                     politically stigmatized as “sovereigns, re ardless of whether

                     they are or not, re ardless of what the facts are, and in defiance

                     of w at the applicable law is.

         i. (Deliberately skipped.)

         j. GRAYSON COUN Y is a cons irator in all of this, having bou ht into

               and perpetuated the witch hunt policy to prosecute those politically

               stigmatized as “sovereigns,” re ardless of the facts and law in the

               matter, s proved b the conduct of SIEBMAN and the DA’s Office,

               namely SISSNEY and RALSTON.

         k. SIEBMAN

               i. despite having two oaths of office, once for the “license” and one

                     for the judicial office, and

               ii. despite havin reviewed, by full hearin , both Taylor’s Special

                     Appearance and his Plea to the Jurisdiction, and

               hi. despite havin reviewed both Walker County rulings confirming

                     not only the concept of Taylor s defense but also the prevailing

                     nature of i on these facts,

              iv. proceeded to exercise jurisdiction she never had,

              v. in full support and with full intent to suppo t CITY’s,



    Original Complaint (TAYLOR) No Probable Cause + No winnable case 75
Case 4:20-cv-00114-RWS-KPJ Document 1 Filed 02/18/20 Page 76 of 123 PageID #: 76




                      COUNTY S, STATE’S witch hunt policy, persecuting all those

                      politically stigmatized as “sovereigns, re ardless of whether

                      they are or not, re ardless of what t e f cts a e, and in defiance

                      of what the applicable law is.

               vi. SIEBMAN also twice refused to keep the demand letters served

                      on her, sending both of them back to Taylor.

         l. (Deliberately skipped.)

         m. SISSNEY and RALSTON prosecuted the five cases in the county court,

               which cases STATE could never win, as a matter of law.

         n. BOB UTTER TOWING took physical ossession of Taylo ’s van, via

               the direc actions of DRIVER and DRIVER’S ASSISTANT.

         o. (Deliberately skipped.)

         p. Proving the continuing corruption of DMV’s records, which records

               BREWS ER r fus s to make correct, MIDWAY STORAGE facility

               demanded a ransom for the return of Taylor’s van from Taylor s Mom.

               Both demanded that the van be returned to Taylor. Upon Taylor’s

               refusal to pay that ransom, and in defiance of Taylor’s demand that his

               stolen van be returned i mediately to him, MIDWAY STORAGE has

               apparently sold aylor’s stolen van into interstate commerce.

         q. FLORES, as Police Chief, has aided the conspiracy by not obtaining

               competent training for his officers.

         r. SHELBY, as CITY ATTORNEY, has aided the conspiracy by


    Original Com laint (TAYLOR) No Probable Cause + No winnable case 76
Case 4:20-cv-00114-RWS-KPJ Document 1 Filed 02/18/20 Page 77 of 123 PageID #: 77



                                                               r


               i. supplying prosecutors for the muni, court prosecution,

               ii. helping form and support CITY s implementation of the witch

                     hunt policy,

               iii. and failing to train CITY s t ansportation” enforcement

                     personnel into the reality of “transportation” enforcement,

                     preferrin , instead o suppor “the witch hunt olic ” nd

                     persecuting those politically sti matized as “sovereigns,”

                     regardless of the facts and regardless of the law.

         s. STATE is a conspirator in all of this, havin bou t into and

               perpetuated “the witch hunt policy” to prosecute those politically

               sti ma ized as “sovereigns,” re ardless of the facts and law in the

               matte , as proved by the conduct of CITY, SHOOK, AVILES,

               SHELBY, FLORES, BOB UTTER TOWING, DRIVER, DRIVER S

              ASSISTANT, MIDWAY STORAGE FACILITY, SISSNEY, the

              ASSISTANT MUNI. COURT PROSECU OR, SMITH, MORRIS,

               FLETCHER, GRAYSON COUNTY, SIEBMAN, SISSNEY (a ain),

               RALSTON, and BREWSTER, all of whom/which have ac ed as

               authorized agents for STATE throughout this conspiracy and ordeal.

         t. CLARK, MAZZANT, and NOWAK joined the conspiracy, generally,

              thus have cont ibuted toward the malicious prosecu ion conspiracy, by

              committin numerous crimes against the laws of UNITED STATES,

              targeting aylor, including Record tamperin , witness tampering and



    Original Complaint (TAYLOR) No Probable Cause + No winnable case 77
Case 4:20-cv-00114-RWS-KPJ Document 1 Filed 02/18/20 Page 78 of 123 PageID #: 78




               Sedition, which latter one, on the civil side, is the intentional violation

               of t e right to Structural Due Process,

         u. STEWART joine the conspiracy, enerally, th s has contributed

               toward the malicious prosecution conspiracy, by witness tampering

               Taylor, characterizin as frivolous the merits of aylor s suit in

               equity in E.D.Tex,, which Taylor filed, with the intent to miti ate the

               dama es of the state actors, within that first 30 d ys after that four-

               charge ticket was issued to Taylor.

               i. By so characterizing Taylor’s suit, STEWART, intended to shut

                      Taylor up, intending to intimidate Taylor to withhold evidence

                      not onl about the commercial nature of the Sixth Plank

                      “transportation enforcement mechanism but also the rampant

                      Sedition oin on throughout E.D.Tex.,

               ii. thereby not-so-subtly encouraging both

                      (1) the whole of the criminal conduct an ri hts violations

                            enga ed by the state actors as well as

                      (2) the whole of the criminal conduct and rights violations

                            engaged by the U.S. cou t system actors.




    108. In STATE’S name, both CITY and COUNTY, individu lly and in e endently,

         through their officers, agents, and/or employees, commenced five cases /

         cha es a ainst Taylor.



    Original Complaint (TAYLOR) No Probable Cause + No winnable case 78
Case 4:20-cv-00114-RWS-KPJ Document 1 Filed 02/18/20 Page 79 of 123 PageID #: 79




          a.    Muni. Court Nos.

                i. 1700002951

                ii. 1700002952

                ill. 1700002953

                iv. 1700002954

                v. 1700004472

          b. County Court Nos.

                i. 2018-2-0223

                ii. 2018-2-0224

                iii. 2018-2-0225

                iv. 2018-2-0226

                v. 2018-2-0227

    109. Re arding each of those matters,

          a. There was never Probable Cause;

         b. It was impossible for STATE to prevail, as a matter of law;

          c. Taylor was innocent, as a matter of law; and

          d. The dismissals are rulings in Taylo s favor.




    110. As addressed, supra, there was never any Probable Cause.

         NO TRANSPORTATION.

          a. The very context was a rcora-commercial setting. There was never even


                the remotest of thoughts that Taylor was at any time carrying



    Original Complaint (TAYLOR) No Probable Cause + No winnable case 79
Case 4:20-cv-00114-RWS-KPJ Document 1 Filed 02/18/20 Page 80 of 123 PageID #: 80




               passen ers or cargo, i.e., (1) removing people and/or property (2) from

               one place to another (3) for hire (4) under the choice of law of the

                place” called “this state.”




         NO CONSENT.

         b. Taylor had iven full, clear, and complete Notice of his ?2o«-consent by

               means of displaying on-DMV-approved ta gage.

               i. Taylor s van was at no relevant time a “vehicle. There was no

                      active “Certificate of Title” t ust regardin the van.

               ii. Taylor was at no elative time a fiduciary to DMV. There was no

                     active “Certificate of Title” trust i Taylor’s name.

         c. SHOOK fully received that Notice, given that “the” reason for the stop

               was the o -DMV-approved ta age.




         THUS, NO “VEHICLE.”

         d. As a matter of law, then, the e’s not one sin le “t ansportation -based

               charge that was ever justified, since every sin le one of them depends

               directly and specifically on there being a “vehicle.




    111. As eg rds the fifth cha e, “ ailure to jurisdictionally there as

         never any “a reement e arding the Oct. 2017 “appearance.




    Ori inal Complaint (TAYLOR) No Probable Cause + No winnable case 80
Case 4:20-cv-00114-RWS-KPJ Document 1 Filed 02/18/20 Page 81 of 123 PageID #: 81




    112. Harboring malice.

         a. The harborin of malice is exactly what has blinded these pa ties

               Respondent to everything Taylor has been telling them from the

                moment this got started.

         b. Every single one of these arties has been pursuin         the witch hunt.

               That witch hunt started the insta t that SHOOK concluded, from his

               political indoctrinations which substituted for competent trai in , that

               Taylor was a sovereign,” thus, by definition, a “domestic terr rist.”

         c. Every single one of these parties Respondent has seen the rulin         in

               Taylo s favo from the Walker County matter, and eve y single one of

               these parties perpetuated and/or supported the perpetuation of the

               prosecution against Taylor, anyway, intendin to shove a red hot

               pokers up his ass, because, obviously, and “by {politically

               indoctrinated) definition, Taylor was a “soverei n, i.e., a “domestic

               terr ist.”


    113. Regarding damages,

         a. In addition to the fact that a violation of ri hts is, by that violation,

               damagin conduct, there a e also the following facts.

         b. Each and every single one of the parties Respondent has participated

               in the protection and harboring of those ho stole Taylor s an, with

               the intent that those who took Taylor’s van and carried it away escape

               prosecution.



   Original Complaint (TAYLOR) No Probable Cause + No winnable case 81
Case 4:20-cv-00114-RWS-KPJ Document 1 Filed 02/18/20 Page 82 of 123 PageID #: 82




         c. Each and every single one of the parties Respondent is a conspirator in

               the theft of Taylor s van.

               i. It was an illegal seizure, and

               ii. no one in a position to remedy that lifted a finger in preventing

                      or curing that theft.

         d. Instead, each and eve y single one of these pa ties Respondent actively

               p rsued, or supported the pursuit, of the criminal cases filed and

               prosecuted against Taylor, despite the fact that not one of them could

               ever be won.


         e. The car theft event totally ruined that Father’s Day, for the enti e

               family who had gathered in Dallas. In fact, it was Taylor’s Dad and

               Taylor’s elder nephew who came to Sherman to et Taylor off the side

               of the feeder road.

         f. Taylo was then compelled to try to maintain a farm property, where

               he’s responsible for that roperty, as improved, and for the live

               animals, and even to just exist, at all, in rural Texas, without a car.

               That raised a material level of stress and concern.

         g. Taylo was rende ed unable to keep up with his elde ly parents in

               Dallas and maintain the family t aditions.

               i. Due to the theft of Taylor’s van, along with the facilitation of the

                     escape from the scene and from prosecution, along with the

                     conspiring with those actors and/o aiding and abetting that


   Original Complaint (TAYLOR) No Probable Cause + No winnable case 82
Case 4:20-cv-00114-RWS-KPJ Document 1 Filed 02/18/20 Page 83 of 123 PageID #: 83




                      illegal seizure, Taylor s Mom and Dad, in order to maintain the

                      family traditions (Sunday lunch), and to provide Taylor a way to

                      get to the store, had to make two round trips, where Taylor had

                      been making just one.

               ii. These parties Respondent put Taylor’s Mom and Dad on the

                       oad for twice as lon per trip as aylor would have been.

               iii. That raised a very high level of stress and concern, and it was

                      often very distracting to Taylor as he tried to get his (other)

                      work done.


               iv. It s a very helpless, no-control feelin .

         h. Taylor was totally rendered unable to handle emer encies,

               i. not for any of the animals, and

               ii. not even for himself.

               iii. That raised a very high level of stress and concern that

                     permeated e ery moment of every day.

         i. (Deliberately skipped).

         j. In the stealin of Taylor’s van, there’s the associated intentional

               violations of rights, as well, including, fo example, the ri ht to be free

               from unreasonable seizure and the ri ht not to contract / a ree /

               consent to bein re ulated for transportation     urposes. Thus, there’s

               the basic sense of total invasion of pe sonal s ace that anyone

               victimized by such criminal conduct experiences.



   Ori inal Complaint (TAYLOR) No Probable Cause + No winnable case 83
Case 4:20-cv-00114-RWS-KPJ Document 1 Filed 02/18/20 Page 84 of 123 PageID #: 84




         k. Because Taylor s van was the sole means of travel for Taylor that

               accommodated his commitment of not consenting to Sixth Plank

                transportation re ulatory authority, especially as regards his non¬

               commercial travel activity, by stealing Taylor’s van, these parties

               Respondent caused a very high level of stress and concer for the

               a ditional reason that even in hel in Mom and Da with thei dual

               round-trip travel, Taylo was basically turned into a “law -violator.

         l. (Deliberately skipped.)

         m. Then, once Taylor’s Mom was released from the hospital for home

               hospice (kidney failure, due to what was diagnosed as a form of bone

               cancer), aylor’s Sister (and Brother-in-law) lent Taylor their

               Suburban. It happens that they still consent to Sixth Plank re ulatory

               authority. I.e,, that conveyance is a “vehicle. It’s still “in the system.

               Thus, because Taylor will not ever be forced to consent to being

               regulated under Sixth Plank Communist policy, about anythin ,

               Taylo still does not have, and will not ever be obtaining, a “license.

         n. Thus, these parties Res ondent have forced Taylor into this

               “necessarjf circumstance of traveling in a “vehicle without a

               “license.


         o. (Delibe ately skipped.)

         p. Every day and every day and every day, that’s a source of extremely

               high stress and concern, because the e simply are no more cars to o



   Original Complaint (TAYLOR) No Probable Cause + No winnable case 84
Case 4:20-cv-00114-RWS-KPJ Document 1 Filed 02/18/20 Page 85 of 123 PageID #: 85




                 around. Should a ything happen, then that car would get towed, and

                 Taylor would be, once again, on the farm ( resu i g Taylor could get

                 back to it) without a way to travel. Very, very high stress and concern

                 f om this circumstance.

          q. There s also the angle on the false char e of non-appearance that

                 suggests manifest irresponsibility, which is another rather difficult

                 injury o reputa ion o overcome.

          r. And, as may also speak for itself, there are the additional social and

                 political consequences from being stigmatized as a sovereign, thus as

                 a “domestic terr rist. That’s a rather difficult injury to reputation to

                 overcome, especially since it’s the officials who are doin the political

                 stigmatizing.




    114. Actual damages: Thus, for the malicious prosecution claim(s), Taylor

          demands one million dollars per case as actual dama es. That’s a total of five

          million dollars ($5,000,000) in actual damages, jointly and severally.

    115. Punitive damages: Because all of this was lawless from the start, political

          fro the start, egregious fro the start, intentional from the start, without

          one shred of justification for libeling/slandering Taylo as a domestic

          te orist, via the route of stigmatizin Taylor as a “sovereign citizen, by

          falsely and maliciously prosecuting Taylor instead of those who were actually

          committin felony-level crimes, by means of the illegal seizure, i.e., the theft,


   Ori inal Complaint (TAYLOR) No Probable Cause + No winnable case 85
Case 4:20-cv-00114-RWS-KPJ Document 1 Filed 02/18/20 Page 86 of 123 PageID #: 86




          of Taylor s van, Taylor demands one million dollars per case for punitive

          damages, thus five million dollars ($5,000,000), as well, jointly and severally.




          Destruction of evidence; Conversion - Taylor’s taggage.

    116. Parties liable. See the list of conspirators in the Malicious Prosecution claim.

    117. Liability is joint and several.

    118. This a conspiracy claim.

    119. The taggage Taylor used on the van was exculpatory evidence that was neve

          produced in Discovery o for trial.

    120. In the muni, cou t, SHOOK was basically excused from the failure to

          produce the ta age er the Subpoena Duces Tecum se ved on him.

    121. Taylor demanded return of those tags in his demand letter, but they were not

          returned.


    122. Those tags cost $40 each, thus $80 total.

    123. The pa ties Respondent, by means of their collective conspiracy tar eting

          Taylor, have taken possession, custody, and control of those ta s, without

          basis in law or fact, and have either destroyed them or otherwise han led

          them with the intent of depriving Taylor permanently of them.




          Conversion of Taylor’s van,


    124. In his demand letter, Taylor demanded return of his van, the keys, and all

          the contents.



   Original Complaint (TAYLOR) No Probable Cause + No winnable case 86
Case 4:20-cv-00114-RWS-KPJ Document 1 Filed 02/18/20 Page 87 of 123 PageID #: 87




    125. Nothing was returned.

    126. Parties liable. See the list of conspirators in the Malicious Prosecution claim.

    127. Liability is joint and several.

    128. This is a conspiracy claim.

    129. Taylor was both the owner and the one in possession at the time the

          conspirators took it.

    130. In furtherance of the conspiracy, the parties Respondent, acting intentionally

          in concert, league, and conspiracy, in particular with and throu h BOB

          UTTER TOWING, DRIVER, and DRIVER S ASSISTANT, took possession,

          custody, and control of Taylor s van without one shred of basis in fact or law,

          unlawfully and without authorization.

    131. Their assertion of possession, custody, and control assumed and exercised

          cont ol ove Taylor’s van to the exclusion of, or inconsistent with, Taylor s

          rights as the owner.

    132. MIDWAY STORAGE demanded ransom for its return, and was, for at time in

          there, exercisin continuing control over Taylor’s van, unlawfully, without

          authorization or consent, to the exclusion of, or inconsistent with, Taylo ’s

          rights as the owner.

          a. BOB UTTER FORD s possession, and MIDWAY STORAGE’S

                possession was unlawful, because there’s nothing about transporta¬

                tion enforcement that ever applied, as detailed, supra.

         b. Their possession to the e clusion of Taylor’s interests was



    Original Complaint (TAYLOR) No Probable Cause + No winnable case 87
Case 4:20-cv-00114-RWS-KPJ Document 1 Filed 02/18/20 Page 88 of 123 PageID #: 88




                 unauthorized, because Taylo never consented, as demonstrated at the

                 time by Taylor s asserting that taking his van constituted theft of it, as

                 communicated to both officers and both people associated with the tow

                 truck.


          c. Clearly, by towing Taylor s van, they exercised control over Taylor’s

                van to aylor’s e clusion and inconsistently with Taylor’s rights as the

                 owner.


          d. Just as clearly, by demanding ransom for it’s return, MIDWAY

                 STORAGE, at least for a time, exercised control over Taylor’s van to

                Taylor’s e clusion and inconsistently with Taylor’s rights as the owne .

    133. The estimated value of the van at the ime of the acts of conversion was

          $2,483.

    134. However, there’s an added market value to some, who, like Taylor, have no

          interest in havin a means of travel that’s “in the system.

    135. For this reason, Taylor asserts that actual market value of that van at the

          time it was converted was $5,000.

    136. Additional damages associated with this conversion are those costs to Mom

          and Dad for their travel to/from the farm, and for the costs of usin their van

          for travel to/from Virginia Beach for their randdaughter’s, Taylor’s niece’s,

          weddin .

   137. At the time of the demand letter, that cost was estimated to be $5,000.

   138. Taylor has also incurred expenses in the use and re ular maintenance of the



   Ori inal Complaint (TAYLOR) No Probable Cause + No winnable case 88
Case 4:20-cv-00114-RWS-KPJ Document 1 Filed 02/18/20 Page 89 of 123 PageID #: 89




          Suburban on loan to him.

    139. At the time of the demand letter, that cost was $2,500.

    140. Since that time, there have been additional costs fo tires and repairs.

    141. Actual damages demanded; $7,500, plus the additional costs.

    142. Punitive damages demanded: $7,500, plus the amount of the additional costs.




          Fraud.


    143. Parties liable. See the list of conspirators in the Malicious Prosecution claim.

    144. Liability is joint and several.

    145. This is a conspiracy claim.

    146. In furtherance of the conspiracy, the parties Respondent, acting intentionally

          in concert, league, and conspiracy, in pa ticular with and through BOB

          UTTER TOWING, DRIVER, and DRIVER S ASSIS ANT, took ossession,

          custody, and control of Taylor s van under false pretenses and then

          demanded ransom for its return. See the details in the Conversion claim.

    147. Taylor was both the owner and the one in possession at the time the

          conspirators took it.

    148. Taylor s van hadn’t been subject to “transportation enforcement authority

          since Sept., 2016, and yet Taylor had to defend himself against “transporta-

          tion -dependent charges.


   149. The conspirators, in pa ticular CITY, COUNTY, STATE, and BREWSTER

          (DMV), intended, by means that include BREWSTER’s maintenance of false


   Ori inal Complaint (TAYLOR) No Probable Cause + No winnable case 89
Case 4:20-cv-00114-RWS-KPJ Document 1 Filed 02/18/20 Page 90 of 123 PageID #: 90




          and fraudulent DMV records, to obtain property from Taylo u der the

          disguise of fines, alon with the van, as the consequence of the prosecution

          of “crimes” that were/are impossible to prove, should never have been

          charged in the first place, and should have been dismissed for want of

          jurisdiction rather th n tried or dismisse for want of testimony/evi ence,

    150. As a part of this f aud scheme, MIDWAY STORAGE sent is ransom demands

          through the mail.

    151. Given the actual market value in Taylor s estimation of $5,000, plus the

          related costs, includin reasonable wear and tear, on Mom nd Dad’s van for

          all use required of it durin the time Taylor’s van has been unavailable. That

          includes several round trips from/to Dallas, and the round t ip to Virginia

          Beach to attend Taylor’s niece s (Mom and Dad’s randdaughter’s) wedding,

          which costs are estimated to be $5,000.

    152. Actual damages: $10,000, joint and several.

    153. Punitive damages. Since we’re taking fraud, and intentional conduct, that is

          wanton, or callously indifferent, or deliberately indifferent, to the facts and

          law relevant to this matter, Taylor demands twenty-five thousand dollars

          ($25,000) in punitive dama es for Fraud, joint and several.




   Original Complaint ( AYLOR) No Probable Cause + No winnable case 90
Case 4:20-cv-00114-RWS-KPJ Document 1 Filed 02/18/20 Page 91 of 123 PageID #: 91




          Violation of right to be free from unreasonable seizure.

    154. Parties liable. See the list of conspirators in the Malicious Prosecution claim.

    155. Liability is joint and several.

    156. This violation of rights claim is a conspiracy claim.

    157. Per 42 U.S.C. § 1983, and Bivens, each party Respondent, whether an

          individual or a commercial enti y, is a   erson.

    158. Also, so are the “governmental entitles when a “person” would be liable, with

          the additional understanding that “governmental entities” have a few more

          defenses than an individual would have, but not where the “governmental

          enti y” is en aging in commercial activity.

    159. Each conspi tor has acte under color of any statute, ordinance, re ulation,

          custom, or usage of any State, Territory, or the District of Columbia,

          including those of CITTs, GRAYSON s, STA E S, and UNITED STATES’s.

    160. By so acting under color of law, each conspirator has subjected or has

          conspired to subject aylor, any citizen of the United States or other person

          within the jurisdiction thereof to the deprivation of any rights, privileges, or

          immunities, secured by the Constitution and laws, namely the fundamental

          right to be free from un easonable seizure.

    161. That which was seized is Taylor’s van.

    162. Seizure of property is any act that cons itutes or esults in some me ningful

          interference with the exercise of possessory interests in the property.




   Original Complaint (TAYLOR) No Probable Cause + No winnable c se 91
Case 4:20-cv-00114-RWS-KPJ Document 1 Filed 02/18/20 Page 92 of 123 PageID #: 92




    163. It s an unreasonable seizure.

          a. It was seized under the claim that the e needed to be insu ance

                covera e and that CITY policy required the towing of uninsured

                 (motor) vehicles.

          b. But Taylor s van was not “vehicle,” thus, was also not a “motor

                vehicle.”


          c. Therefore, there was no comme cial nexus for Taylor to breach, much

                less for anyone purporting to enforce “t ansportation”-based claims to

                enforce.


          d. Taylor never had any obli ation to rove that insura ce covera e for

                his van existed.

    164. CITY set the policy.

    165. CITY s attorney, SHELBY, advocated enforcement of the policy and tau ht,

          or h d others teach, CITY’s “transportation enforcement personnel to

          enforce that municipal policy.

    166. SHOOK called for the tow, even though there was no “vehicle at issue.

    167. AVILES was never heard to object to that decision.

    168. BOB UTTER TOWING, DRIVER, an DRIVER’S ASSISTANT all

          participated in the physical takin and carryin away of Taylor’s van.

    169. MIDWAY STORAGE exercised possession, custody, and control over Taylor’s

          van while demandin “ransom for its return.

    170. BREWSTER refused to update DMV’s records so as to confirm removal of



    Ori inal Complaint (TAYLOR) No Probable Cause + No winnable case 92
Case 4:20-cv-00114-RWS-KPJ Document 1 Filed 02/18/20 Page 93 of 123 PageID #: 93




          this van from DMV s property inven ory rolls, so as o Notify ny a d all law

          enforcement officials that this van isn t subject to the TEANSP. CODE.

    171. Actual damages: one million dollars ($1,000,000) per day, or any part thereof,

          that Taylo has been without his van, starting as of June 18, 2017, when the

          conspirators first took Taylor s van.

    172. This is a continuin dama es claim which increases at 12:01 a,m. local time

          (in Sherman, Texas) every day until Taylor is restored to full possession of

          his van (with the keys, and the contents of Taylor s van still in the van at the

          time it was seized).

    173. Punitive damages. Given the intentional, wanton, completely lawless conduct

          involved, are the same: $1,000,000 per ay, startin June 18, 2017.




          Violation of right not to contract / agree / consent.

    174. Parties liable, ee the list of conspirators in the Malicious Prosecution claim.

    175. Liability is joint and several.

    176. This rights violation claim is a conspiracy claim.

    177. Per 42 U.S.C. § 1983, and Bivens, each party Respondent, whether an

          individual or a commercial entity, is a person.

    178. Also, so are the “govern ental entitles when a “person would be liable, with

          the additional understanding that “governmental entities” have a few more

          defenses than an individual would have, but not where the “governmental



   Original Complaint (TAYLOR) No Probable Cause + No winnable case 93
Case 4:20-cv-00114-RWS-KPJ Document 1 Filed 02/18/20 Page 94 of 123 PageID #: 94




          entity is en aging in commercial ac ivity.

    179. Each conspirator as acted under color of any statute, ordinance, regulation,

          custom, or usage of any State, Territory, or the District of Columbia,

          including those of CITY S, GRAYSON s, STATE S, and UNITED S ATES’s.

    180. By so actin under color of law, each conspirator has subjected or has

          conspired to subject Taylor, any citizen of the United States or other person

          within the jurisdiction thereof to the deprivation of any rights, privile es, or

          immunities, secu ed by the Constitution and laws, namely the fundamental

          ri ht not to contract / agree / consent.

    181. Which agreement are we taking about?

          a. The agreement sounding in trust by which one consents to bein

                  e ulated per Sixt Plank transportation authority.

          b. The ag eement evidenced by the “Certificate of Title” trust.

    182. Taylor has gone to considerable trouble and effort to exercise his right to

          terminate that trust a reement so as to own and use a car that is free from

          “commercial” regulations for o -commercial activity.

    183. Havin terminated that clandestine trust agreement, Taylor has

          a. had his van seized ille ally (stolen), and

          b. been char ed with five totally bogus charges.

   184. E ch party Respondent took steps towa d the accomplishment of the

          cons iracy, either directly toward takin the van, or indirectly toward

          supporting the takin of the van and the prosecution of the “criminal



   Original Complaint (TAYLOR) No Probable Cause + No winnable case 94
Case 4:20-cv-00114-RWS-KPJ Document 1 Filed 02/18/20 Page 95 of 123 PageID #: 95




          charges a ainst Taylor, as stated in the Malicious Prosecution claim.

    185. Actual damages: one million dollars per criminal” charge, thus five million

          dollars, plus one million dollars for stealin Taylor s van, all of which are acts

          under color of law a d office that arise in direct response to Taylor s havin

          exercised hiss right not to contract / agree / consent. The total is six million

          dollars ($6,000,000).

    186. Punitive damages. It’s the same amount for the punitive dama es, arisin

          fro t e intentio al, wanton, lawless nature of the commission of the rights

          violation against Taylor, thus six million dollars ($6,000,000).




          Violation of ight not to e ercise a privilege.

    187. Parties liable. See the list of conspirators in the Malicious Prosecution claim.

    188. Liability is joint and seve al.

    189. This rights violation claim is a conspiracy claim.

    190. Per 42 U.S.C. § 1983, and Bivens, each party Respondent, whether an

          individual or a commercial entity, is a “person.”

    191. Also, so are the “governmental entitles when a “person would be liable, with

          the additio al understandin that “ overnment l entities” h ve a few more

          defenses than an individual would have, but not where the “ overnmental

          entity” is en aging in commercial activity.

    192. Each conspirator has acted under color of any statute, ordinance, regulation,



   Original Complaint (TAYLOR) No Probable Cause + No winnable case 95
Case 4:20-cv-00114-RWS-KPJ Document 1 Filed 02/18/20 Page 96 of 123 PageID #: 96




          custom, or usa e of any State, Territory, or the District of Columbia,

          including those of CITTs, GRAYSON s, STATE S, and UNITED STATES s.

    193. By so acting under color of law, each conspirato has subjected or has

          conspi ed to subject Taylor, any citizen of the United States or other person

          within the jurisdiction the eof to the deprivation of any rights, privile es, o

          immunities, secured by the Constitution and laws, namely the fundamental

          right not to exercise a privile e.

    194. Which privilege are we taking about?

          a. It s called driving.

    195. Taylor can no more be compelled to drive than to incorpo ate.

    196. Since Taylor doesn’t want to “drive,” Taylor has the same right everyone has

          not to exercise the privile e of “d ivin ,” and Taylor has exercised the ri ht

          not to exercise that privilege.

    197. Not only may “ ove nment” not compel someone into a fiduciary role or office

          but also “government” may not compel anyone to exercise a privile e.


    198. In response to Taylo s exercise of his ri ht not to exe cise a privile e, the

          conspirators

          a. illegally seized (stolen) his van, and

          b. initiated fou (of the five) criminal charges a ainst him.

    1 9. Actual damages: one million dollars per ssociated “c imin l char e, thus

          four million dollars, plus one million dollars for stealin Taylor’s van, all of

          which are acts under color of law and office that deprive Taylor of or to



   Original Complaint (TAYLOR) No Probable Cause + No winnable case 96
Case 4:20-cv-00114-RWS-KPJ Document 1 Filed 02/18/20 Page 97 of 123 PageID #: 97




          harass Taylor for exe cising his ri h not to exercise the privile e called

           driving. The total is five million dollars ($5,000,000).

    200. Punitive damages: Given the intentional, wanton, completely lawless conduct

          involved, they are the same, namely five million dollars ($5,000,000).




          Failure to train / supervise - violation of right to be free from unreasonable
    seizure.

    201. For these next clai s, which are the “Failure to train claims, the focus is on

          CITY’s Attorney’s Office, in particular SHELBY.

    202. Clearly, CITY has failed to train it’s transportation enforcement personnel.

          Thus, some more specifically, CITY’s Attorney, SHELBY, has failed to train

          CITY’s “transportation enforcement personnel.

    203. Everyone knows that there’s a right to be free from unreasonable seizure.

    204. This right is clea ly established.

    205. Law enforcement pe sonnel are expected to know the law, and yet they are

          also expected to be trained competently into the various areas of law relevant

          to the areas of expected enforcement.

    206. By seizing Taylor’s van, for alle ed violatio s of the TRANSP. CODE, and for

          alleged violations of a municipal ordinance, neither of which ever applied to

          Taylor or to that set of facts and circumstances, Taylor’s ri ht to be free from

          unreasonable seizure was violated.




   Original Complaint (TAYLOR) No Probable Cause + No winn ble c se 97
Case 4:20-cv-00114-RWS-KPJ Document 1 Filed 02/18/20 Page 98 of 123 PageID #: 98




    207. Transportation -based tickets are issued in usual and recurring

          circumstances.


    208. Seizures of   ehicles for want of insurance, happens in usual and recurring

          circumstances, as well.


    209. Regardin inadequate training or inadequate supervision, either each law

          enfo cement office is trained to understand the difference between travel

          (no consent to being regulated) and transportation” (consent to being

          regulated) or s/he isn t. If each officer doesn t understand that difference,

          then there’s at least a training problem. Where this difference doesn’t

          matter, as a general polic , then we’re talking deliberate i difference,

          meaning that there’s also a supervision problem, or else a problem with

          training the supervisor.

    210. Deliberate indiffe ence is the cause of the inadequate training.

    211. SHELBY knew or should have known that “transportation enfo cement

          depends on consent, especially in the /zon-commercial context, for it’s a

          matter of the job of each to know, and i norance of the law is no excuse or

          justification. Even the Tex. Penal Code distinguishes “transportation and

          “travel. See § 46.02 (unlawful y] car ying weapons) and 46.15(b) (§ 46.02

          “does not a ly where the erson “is travelin ).

    212. Yet, despite the fact Taylor was not “consentin     to being e ulated, Taylor

          got charged crimin lly and Taylor’s van stolen by a law enforcement officer

          within SHELBY’s scope of duty to train.



   Ori inal Complaint (TAYLOR) No Probable Cause + No winnable case 98
Case 4:20-cv-00114-RWS-KPJ Document 1 Filed 02/18/20 Page 99 of 123 PageID #: 99




    213. Instead of teaching the actual workin s of the transportation system o the

          “transportation” enforcement personnel, the actual mechanics of that system

          are kept away from the enforcement officers, and that is very intentional.

    214. It s the lack of training that causes the rights violations. Law enforcement

          officers are not attorne s. The depen on trainin to understand the duties

          and limits of their office. Since a reasonable and prudent officer would in no

          way charge criminally a party against whom there s facially no evidence, it

          follows that the training fails to inform the law enforcement officers not only

          of the difference between “travel” and “transportation” but also o the

          consequences for asserting factless criminal char es.

    215. If the training were complete, each law enforcement officer would be very

          well aware that intimidation or harassment of someone for his/her assertion

          of a right, including the right not to contract, is a federal offence. See 18

          U.S.C. § 242. Each office would also be very well aware that where two or

          more people are involved in such activity, that what’s being committed

          against that party not enga in in “transportation is a conspiracy to violate

          ri hts that is punishable by up to 10 years in the federal lock-up. See 18

          U.S.C. § 41.

    216. Actual damages: For actual dama es for failure to train re arding the right

          to be free f om unreasonable seizure, Taylor demands one million dollars

          ($1,000,000).

    217. Pu itive dama es: Given that the failure to train is intentional and/or



    Ori inal Complaint (TAYLOR) No Probable Cause + No winnable case 99
Case 4:20-cv-00114-RWS-KPJ Document 1 Filed 02/18/20 Page 100 of 123 PageID #: 100




            deliberately indifferent, Taylor also demands one illion dollars ($1,000,000)

           in punitive dama es.




           Failure to train / supe vise - violation of right not to contract / agree /
     consent.


     218. Clearly, CITY has failed to train it s transportation enforcement personnel.

           Thus, some more specifically, CITY s Attorney, SHELBY, has failed to train

           CITY s “trans ortation enforcement personnel.

     219. But, for this one, it’s not just the police who have not been trained. It’s also

           the muni, court staff who feel the need to haul off and char e people who are

           physically unable to attend court due to physical illness.

     220. Some might put this duty at the feet of the jud e, but jud es are speci ically

           prohibited from practicing law,” which includes counselin on matters as to

           what the law is and/or isn’t.

     221. In other wo ds, the duty to train still falls upon the attorney.

     222. “Everyone knows that there’s a right not to contract / agree / consent.

     223. This right is clearly established.

     224. Law enforcement personnel and court staff, includin the clerks, are expected

           to know the law, and yet they are also expected to be trained competently

           into the various areas of law relevant to the areas of expected application.

     225. By being charged “criminally five times, all of which de end on some form o




     Original Complaint (TAYLOR) No Probable Cause + No winnable case 100
Case 4:20-cv-00114-RWS-KPJ Document 1 Filed 02/18/20 Page 101 of 123 PageID #: 101




           another of consent, Taylor s right not to contract / agree / consent was

           violated.

     226. Transportation”-based tickets are issued in usual and recurrin

           circumstances.


     227. “Failure to appear” tickets/c arges are issue in usual and recur ing

           circumstances.


     228. Regarding inadequate traini    or inadequate supervision, either each party

           who acts under color of law and office knows what s/he is talking about or

           s/he doesn t, Here, not one of them did. Not one. Where these non-atto neys

           don’t understand the laws they’re haulin off and charging people with

           criminal char es as violating, then there’s at least a training problem.

           Where this difference doesn’t matter, as a eneral policy, then we’re talking

           deliberate indifference, meanin that there’s also a supervision problem, or

           else a problem with trainin the supervisor.

     229. Deliberate indifference is the cause of the inadequate trainin .

     230. SHELBY knew or should have known that “transportation enfo cement

           depends on “consent, especially in the ;zon-co mercial context, for it’s a

           matter of the job of each to know, and ignorance of the law is no excuse or

           justification. Even the Tex. Penal Code distinguishes “transportation and

           “travel. See § 46.02 (unlawful y] carryin weapons) and 46.15(b) (§ 4 .02

           “does not apply where the person “is traveling ).

     231. SHELBY knew or should have nown that non-appearance in “transporta¬



     Original Complaint (TAYLOR) No Probable Cause + No winnable case 101
Case 4:20-cv-00114-RWS-KPJ Document 1 Filed 02/18/20 Page 102 of 123 PageID #: 102




           tion matters is another consent-dependent matter and that unilateral Notice

           of a setting, in and of itself, in no way forms an agreement.

     232. Yet, despite the fact Taylor was not “conse ting” to bein regulated, Taylor

           got charged criminally and Taylor s van stolen by a law enforcement officer

           within SHELBY s scope of duty to train.

     233. Moreover, the cle ks char ed Ta lor ' criminally for breach o an a reement

           that never existed.

     234. Instead of teaching the actual workin s of the “transportation” system to the

           “transportation” enforcement personnel and to the clerical staff, the actual

           mechanics of that system are kept away from the enforcement officers and

           clerical staff, and that is very intentional.

     235. It’s the lack of trainin that causes the rights violations. Law enforcement

           officers are ot attorneys. Clerks aren’t attorneys. They depend on trainin

           to understand the duties and limits of their office. Since neither a reasonable

           and prudent officer nor a reasonable and prudent clerk would in any way

           char e criminally a party a ainst whom there’s facially no evidence, or even

           Probable Cause, it follows that the trainin fails to inform the law

           enforcement office s and the clerks the commercial nexus dependent nature

           of not only the TRANSP. CODE but also the rovisions re ardin court

           appearances, includin the different between “failure to appear and simply

           “not showing up.

     236. If the training were com lete, each t ained party would be very well aware



     Original Complaint (TAYLOR) No Probable Cause + No winnable case 102
Case 4:20-cv-00114-RWS-KPJ Document 1 Filed 02/18/20 Page 103 of 123 PageID #: 103




           that intimidation or harassment of someone for his/her assertion of a right,

           including the right not to contract, is a federal offence. See 18 U.S.C. § 242.

           Each trained party would also be very well aware that where two or mo e

            eople are involved in such activity, that what s being committed a ainst that

           party not engaging in transportation is a conspiracy to violate rights that is

           punishable by up to 10 years in the fede al lock-up. See 18 U.S.C. § 241.

     237. Actual damages: For actual damages for failure to train rega ding the right

           not to contract / agree / consent, Taylor demands one million dollars for each

            charge (case) a ainst Taylor, fo each is 100% de endent on the existence of

           a viable commercial nexus, and one million dollars for the theft / seizure of

           Taylor’s van, which wouldn’t have happened had there been adequate

           training regarding the reality that “transportation” enforcement, especially

           in the no -commercial setting, is 100% dependent on the consent of the

           “target. That total is six million dollars ($6,000,000).

     238. Punitive damages: Given that th failure to train is intentional and/or

           deliberately indiffe ent, Taylor also demands the same amount in punitive

           damages, six million dollars ($6,000,000).




           Failure to train / supervise - violation of right not to exercise a privilege.

     239. Clearly, CITY has failed to train it’s “transportation enforcement personnel,

           Thus, some more specifically, CITY’s Attorney, SHELBY, has failed to train



     Original Complaint (TAYLOR) No Probable Cause + No winnable case 103
Case 4:20-cv-00114-RWS-KPJ Document 1 Filed 02/18/20 Page 104 of 123 PageID #: 104




           CITYs transportation enforcement pe sonnel.

     240. “Everyone” knows that “driving” is a “privilege.”

     241. The ri ht ot to exercise a privile e is clearly established.

     242. Since Taylor was charged four times in response to his exercise of his right

           not to exercise the privilege of “driving,” Taylor s ri ht ot to exercise a

           privilege was violated,

     243. “Transportation”-based tickets are issued in usual and ecurring

           circumstances.


     244. Rega din inadequate training or inadequate supervision, either each party

           who acts under color of law and office knows what s/he is talking about or

           s/he doesn’t. Here, not one of them did. Where these non-attorneys don’t

           understand the laws they’re hauling off and charging people as violatin ,

           then there’s at least a training problem. Where this difference doesn’t

           matter, as a general policy, then we’re talking deliberate indifference,

           meaning that the e’s also a su ervision proble , or else a problem with

           training the supervisor.

     245. Deliberate indifference is the cause of the inadequate t aining.

     246. SHELBY knew or should have known that “driving is a “privilege, hence,

           that some people don’t intend to exercise that “privilege. Moreover, he knew

           or should have known that “transportation enforceme t depends on

           “consent, especially in the no -commercial context, for it’s a matter of the job

           to know, and ignorance of the law is no excuse or justification. Even the Tex.


     Original Complaint (TAYLOR) No Probable Cause + No winnable case 104
Case 4:20-cv-00114-RWS-KPJ Document 1 Filed 02/18/20 Page 105 of 123 PageID #: 105




           Penal Code istinguishes transport tion and “travel. See § 6.02

           (unlawful y] carrying weapons) and 46.15(b) (§ 46.02 “does not apply” where

           the person “is traveling”). Yet, despite the fact Taylor was not exercising the

           privile e of “driving,” Taylor got charged criminally and Taylor s van stolen.

           The actual workings of the “transportation” system are kept away from the

           enforcement officers, and that is very intentional.

     247. It s the lack of training that causes the rights violations. Law enforcement

           officers are not attorneys. They depend on training to understand the duties

           and limits of their office, Since a reasonable and prudent officer would in no

           way charge criminally a party against whom there s facially no evidence, it

           follows that the training fails to inform the law enforcement officers not only

           of the difference between “travel” and “transportation” but also of the

           consequences for asserting factless criminal charges.

     248. If the trainin were complete, each law enforcement officer would be very

           well aware that intimidation or harassment of someone for his/her assertion

           of a right, includin the ri ht not to contract, is a federal offence. See 18

           U.S.C. § 242. Each officer would also be very well aware that where two or

           more people are involved in such activity, that what’s being committed

           against that party not engaging in “transportation is a conspiracy to violate

            i hts that is punishable by up to 10 years in the federal lock-up. See 18

           U.S.C. § 241.

     249. Actual damages: For actual dama es fo failure to t ain re arding the right



     Original Complaint (TAYLOR) No Probable Cause + No winnable case 105
Case 4:20-cv-00114-RWS-KPJ Document 1 Filed 02/18/20 Page 106 of 123 PageID #: 106




           not to exercise a privile e, Taylor demands one million dollars for each

            transportation “charge” (case) against Taylor, of which there were four, and

           one million dollars for the the t / seizure of Taylor s van, which ouldn’t ha e

           happened had there been adequate training regarding the fact that some

           people don’t want to exercise their “privilege of “drivin .” The total is five

           million dollars ($5,000,000).

     250. Punitive damages: Given that the failure to train is intentional and/or

           deliberately indifferent, Taylor also demands the same amount in punitive

           d ma es, five illion dollars ($5,000,000).




           Violation of right of access.

     251. These last two claims, for now, focus specifically on matte s for which all

           conspirators are absolutely liable, due to the general laws about conspiracies,

           but re arding which the proper focus is on the main malefactors.

     252. Parties liable. STEWART, CLARK,; MAZZANT, and NOWAK.

     253. Liability is joint and several.

     254. This rights violation claim is a conspiracy claim.

     255. Each of these four conspirato s were in a position to stop the conspiracy

           involving the theft of Taylor’s van, al eady actively “in progress in the state

           system, but instead of stoppin it, not only joined in but also aided and



     Original Complaint (TAYLOR) No Probable Cause + No winnable case 106
Case 4:20-cv-00114-RWS-KPJ Document 1 Filed 02/18/20 Page 107 of 123 PageID #: 107




           abetted it by and means independent criminal acts targeting Taylor and

           acts perpetuating the actionable civil conspiracy, as well.

     256. Per 42 U.S.C. § 1983, and Bivens the individuals are “pe sons.

     257. Each conspirator has acted under color of any statute, o dinance, regulation,

           custom, or usa e of any State, Territory, or the District of Columbia,

           includin those of CITY S, GRAYSON s, STATE S, and UNITED STATES s.

     258. By so acting under color of law, each conspirator has subjected or has

           conspired to subject Taylo , any citizen of the United States o other person

           within the jurisdiction thereof to the de rivation of any ri hts, privileges, o

           immunities, secured by the Constitution and laws, namely the fundamental

           right of access to the assigned § 451 jud e.

     259. Taylor had one month in which to “appear” in the muni, court, via some form

        . of initial filin , in order to satisfy the “agreement” in the “ticket” regardin

           that initial a pearance. But, where did Taylor invest his time? Into the prep

           of the documents needed for filin the matter in the U.S. trial court.

     260. When he finally had enough of the suit in equity ready for filing, Taylor had

           about a week left to satisfy the muni, court appearance deadline. Translation:

           given the limited resou ce of time, Taylor s investment went into the U.S.

           trial court matter, the objectives of which were to mitigate the dama es of

           the state system s officers and officials and to get Taylor’s van back in time to

           keep this from turnin into exactly what it’s turned into.

    261. By refer in    Taylor’s “civil case, which labelin intends to distin uish it



    Original Complaint (TAYLOR) No Probable Cause + No winnable case 107
Case 4:20-cv-00114-RWS-KPJ Document 1 Filed 02/18/20 Page 108 of 123 PageID #: 108




           from an ad inistrative appeal, “at filing,” no less, CLARK denied Taylor s

           access to the assigned § 451 judge.

     262. It s CLARK s si nature on the then-active standing o der that actually

           “referre ” (pro se) “civil cases” at t e instant of filin .

     263. As the Chief Judge of the trial court, CLARK ce tainly had autho ity to set

           standing referral policy for those matters lawfully subject to magistrate

           participation the instant such matters are filed,

     264. However, that set of matters does not now include and has never included

            civil cases.”

           a. There’s no signatu e authority, i.e., (personalized) jurisdiction, to refer

                  “civil cases “at filing.”

           b. Unless all plaintiffs do what Taylor did, which was document non¬

                  consent in the case style, i.e., on page one of every document filed,

                  starting with the Original Complaint, there’s no way to know “at

                  filin what even the plaintiffs position is regarding magistrate

                  participation, much less the position of any of the parties respondent.

           c. Even the applicable procedures, § 636(c), call for at least two of what

                  Taylo calls “solicitations” from the court, whethe by the Clerk, the

                  assigned judge, or the desi nated magistrate, for consent before the

                  issue of referral is even possible to analyze.

           d. In this con ext, it’s simply noted that iven the change from Money to

                  “funny money, circa 1965, “silence developed a different meaning.



     Original Complaint (TAYLOR) No Probable Cause + No winnable case 108
Case 4:20-cv-00114-RWS-KPJ Document 1 Filed 02/18/20 Page 109 of 123 PageID #: 109




                    i. Where the congress intended, ori inally, that § 636(c) look to the

                           Common Law fo the un erstanding of silence, “no consent,”

                    ii. what S.Ct.U.S. clarifies in Roell is that in “this state,” “the

                           State,” “silence” now means “consent.”


                    iii. The bottom line is that the party not consentin to magistrate

                          participation has an affirmative duty to object.

     265. Thus, by “orderin ” “referred” Taylor s (pro se) “civil case the instant it was

           filed,

           a. not only in abject defiance of Taylor’s overt non-consent, and

           b. not only without first hearing from any of the parties Respondent, i.e.,

                    without even the re ote intent of review of the Record prior to

                    formulating a conclusion about “unanimous consent,”

           c. but also not as the jud e assigned to the case, and

           d. in flagrant defiance of § 636(b)(1)(A), which ove tly disallows eferral

                    of matters in equity,

           e. CLARK exercised juris iction he never had.

     266. In that act of exercise of jurisdiction that CLARK never had, by “referring

           anything to the unconsented-to ma istrate, CLARK denied Taylor’s access to

           the assi ned § 451 judge.

    267. NOWAK joined the conspiracy to deni l of access by participa in , a all.

    268. Just exactly as with the facially errant “policy of the “standing order to

           “refer all pro se filed “civil c ses “at filin , in the first place,



    Original Complaint (TAYLOR) No Probable Cause + No winnable case 109
Case 4:20-cv-00114-RWS-KPJ Document 1 Filed 02/18/20 Page 110 of 123 PageID #: 110




           a. which standing order “referral policy defies the very notion of

                  “unanimous consent,” given that it s impossible to know w at any

                  party s perspective is, especially that of the pa ty(ies) respondent, until

                  hearing from that party, and

           b. which policy bulldozed Taylor’s overt, “Pa e One objections and

                  assertions of non-consent,


           c. there are the facially obvious defects that

                  i. CLARK is not the assigned jud e and

                  ii. § 636(b)(1)(A) overtly prohibits referral of matters in equity.

     269. Thus, NOWAK knew, not just “should have known, but new, as a m tter of

           law, that she had zero si nature authority to participate, but she participated

           just the sa e.

     270. Taylor filed multiple otio s to strike and assertions of his objection to

           magistrate participation.

     271. MAZZANT joined the conspiracy to deny access to the assi ned § 451 jud e,

           which was himself, by denyin every motion to strike and objection to

           ma istrate participation that Taylor had filed.

     272. MAZZANT went on to prove, in spades, the very problems aylor raised in

           and by his Motion to Disqualify and Transfer, by denying that motion.

           MAZZANT’s message is pl in and basic: In E.D.Tex., pro se liti ants have no

           rights, sta ting with the rights (1) not to co tract / a ree / consent to

           magistrate participation, thus (2) of access to the assigned § 451 jud e.


     Original Complaint (TAYLOR) No Probable Cause + No winnable case 110
Case 4:20-cv-00114-RWS-KPJ Document 1 Filed 02/18/20 Page 111 of 123 PageID #: 111




     273. STEWART joined the conspi acy during his mishandling of the Judicial

           Complaint proceedin s.

           a. Rather than going to the Grand Jury, Taylo filed a Judicial Complaint

                 re arding the addiction to criminal violations engaged by the be ch in

                 E.D. ex., startin with CLARK, MAZZANT, and NOWAK.

          b. During that Judicial Complaint process, STEWART witness-tampered

                 Taylor by characterizing Taylor s unde lyin suit in equi y as

                 f ivolous.

          c. Not knowing for certain whether STEWART had seen the two no

                jurisdiction” rulings out of Taylor’s Walke County case, Taylor

                 supplied those,

          d. STEWART never cha ed his position.

          e. Thus, even though Taylor proved, to STEWART, via the no

                jurisdiction” rulings in Taylor’s favor, which rulin s prove that no trial

                 court (in TEXAS or anywhere else, for that matter) has either subject

                matte jurisdiction or personal jurisdiction over a “transportation -

                based matter where there s “no evidence of “transportation and “no

                evidence of “consent, that no state court, including the muni, court

                and the count court sitting in Sherman, had jurisdiction, STEWART

                never altered his message, which was plain and basic: it was

                “frivolous for Taylor to come to the U.S. trial court expectin one

                shred of respect for his rights, both regarding himself and regardin



    Original Complaint (TAYLOR) No Probable Cause + No winnable case 111
Case 4:20-cv-00114-RWS-KPJ Document 1 Filed 02/18/20 Page 112 of 123 PageID #: 112




                his property.

          f. Moreover, STEWART, by intentionally and falsely characterizin

                Taylor s underlying suit as frivolous, fully intended to shut Taylor

                 p, and to harass, intimidate, and/o retaliate against Taylo , for

                Taylor’s assertion of his ri ht not to contract / agree / consent

                i. not only to “transpo tation re ulatory authority, as was/is the

                      focus of the state court matters, namely that STATE had no

                      commercial nexus to enforce a ainst Taylor for any “transporta¬

                      tion based matter, thus that no trial court in the state system

                      had jurisdiction over the fact pattern in Taylor’s case(s), thus

                      that it was an extremely ood idea for CITY to retu n Ta lor’s

                      van to him immediately if not sooner,

                      (1) plus, there’s always authority/jurisdiction to maintain

                             status quo in a matte ; thus, even //“status quo       eant

                             that CITY retained possession of Taylor’s van, that van

                             would remain under court supervision pendin final

                             resolutio of the matter, which is dis issal coupled with

                             Malicious Prosecution;

                ii. but also to magistrate participation/arbitration, as was the focus

                      of the U.S. court matters, namely that no U.S. trial court had

                      authority to compel any objecting party to consent to magistrate

                      participation/arbitration, especially regarding dispositive


     Original Complaint (TAYLOR) No Probable Cause + No winnable case 112
Case 4:20-cv-00114-RWS-KPJ Document 1 Filed 02/18/20 Page 113 of 123 PageID #: 113




                        matters, and that the practice of such constitutes the

                        commission of multiple, felony violations of Title 18, the chief

                        violation of which is Sedition.

     274. Given even STEWART s going off the rails in this matter, one might very

           comfortably concl de that the FBI/SPLC politic l indoctrination programme

           was even more than STEWART is able to filter out.

           a. This FBI/SPLC politic l indoctrination pro amme very plainly exists

                 as a last ditch effort to protect the Achilles s Heel of the entirety of

                 the Communist a enda in this country, which Achilles’s Heel is the

                 very notion of (commercial) “consent.

           b. The means of “ rotection” is that of systemic politic l stigmatization of

                 anyone ar uing “consent, especially of those doing it competently (no

                 com ercial nexus), by overtly libeling/slandering them as if they were

                 part of those arguin it incompetently (“ambassadorial immunity”).

           c. It’s definitely “l st ditch,” nd futile, given that President Trump is

                 inc ementally ollin back the Communist agenda by train-car loads

                 by additional means.

      75. Actual damages: For the denial of Taylor’s access to the assi ned § 451 judge,

           one million dollars ($1,000,000).

     276. Punitive damages: Given the intentional, wanton, egre ious nature of that

           violation of Taylo ’s ight of access, one million dollars ($1,000,000) in

           punitive damages.


     Original Complaint (TAYLOR) No Probable Cause + No winnable case 113
Case 4:20-cv-00114-RWS-KPJ Document 1 Filed 02/18/20 Page 114 of 123 PageID #: 114




           Violation of right of Structural Due Process.

     277. This the civil damages claim for what on the criminal side is called Sedition.

     278. Pa ties liable. STEWART, CLARK, M ZZANT, a d NOWAK.

     279. Liability is joint and several.

     280. This rights violation claim is a conspiracy claim.

     281. Each of these four conspirators were in a position to sto the co spi acy

           involvin the theft of Taylor s van, al eady actively in progress in the state

           system, but instead of stopping it, not only joined in but also aided and

           abetted it by and means independent criminal acts “targeting” Taylor and

           acts pe petuating the actionable civil conspiracy, as well.

     282. Per 42 U.S.C. § 1983, and Bivens, the individuals are “persons.”

     283. Each conspirator has acted under color of any statute, ordinance, regulation,

           custom, or usage of any State, Territory, or the District of Columbia,

           includin those of CITY’s, GRAYSON’s, STATE S, and UNITED STAT S’s.

     284. By so acting under color of law, each conspirator has subjected or has

           conspired to subject Taylor, any citizen of the United States or other person

           within the jurisdiction thereof to the deprivation of any rights, rivileges, or

           immunities, secured by the Constitution and laws, namely the fundamental

           ri ht of access to the assi ned § 451 judge.

     285. Taylor had one mon h in which to “ap ear” in the muni, court, vi so e for

           of initial filin , in order to satisfy the “agreement in the “ticket” rega ding

           that initial appearance. But, where did Taylor invest his time? Into the prep



     Original Complaint (TAYLOR) No Probable Cause + No winnable case 114
Case 4:20-cv-00114-RWS-KPJ Document 1 Filed 02/18/20 Page 115 of 123 PageID #: 115




           of the documents needed for filing the matter in the U.S. trial court.

     286. When he finally had enough of the suit in equity eady for filing, Taylor had

           about a week left to satisfy the muni, court appearance deadline. Translation:

           given the limited resource of time, Taylor s investment went into the U.S.

           trial court matter, the objectives of which we e to mitigate the dama es of

           the state system s officers and officials and to get Taylor’s van back in time to

           keep this from turnin into exactly what it’s turned into.

     287. By referrin      Taylor’s “civil case, which labeling intends to distinguish it

           from an “administrative appeal, “at filing, no less, CLARK denied Taylor’s

           access to the ssi ned § 451 judge.

     288. It’s CLARK’s sign ture on the then-active “standin order that actually

           “referred” {pro se) “civil cases at the instant of filing.

     289. As the Chie Jud e of the trial court, C ARK certainly had au ori y to set

           standing referral policy for those matters lawfully subject to magistrate

           participation the instant such matters are filed.

     290. However, that set of matters does not now include and has never included

           “civil cases.


           a. There’s no si nature authority, i.e., (personalized) jurisdiction, to refer

                  “civil cases    at filing.

           b. Unless all plaintiffs do what Taylor did, which was document non¬

                  consent in the case style, i.e., on page one of every document filed,

                  startin with the Ori inal Complaint, there’s no way to know “at



     Original Complaint (TAYLOR) No Probable Cause + No winnable case 115
Case 4:20-cv-00114-RWS-KPJ Document 1 Filed 02/18/20 Page 116 of 123 PageID #: 116




                     filin what even the plaintiffs position is regarding ma istrate

                     pa ticipation, much less the position of any of the parties respondent

            c. Even the ap licable procedures, § 636(c), call for at least two of what

                     Taylor calls solicitations” from the court, whether by the Clerk, the

                     assigned jud e, or the designated magistrate, for consent before the

                     issue of referral is even possible to analyze.

            d. In this context, it s simply noted that given the change from Money to

                     “funny money,” circa 1965, “silence” developed a different meaning.

                     i. Where the congress intended, originally, that § 636(c) look to the

                           Common Law for the understandin of “silence,” “no consent,”


                     ii. what S.Ct.U.S. clarifies in Roell is that “silence” now means

                           “consent.”


                     iii. The bottom line is that the party not consenting to magistrate

                           participation has an affirmative duty to object.

     291.   Thus, by “ordering” “referred” Taylor’s (pro se) “civil case” the instant it was

            filed,

            a. not only in abject defiance of Taylor’s overt non-consent, and

            b. not only without first hearing from any of the parties Respondent, i.e.,

                     without even the remote intent of review of the Record prior to

                     formulating a conclusion about “unanimous consent,”


            c. but also not as the judge assigned to the case, and

            d. in flagrant defiance of § 636(b)(1)(A), which overtly disallows referral


     Origi al Complaint (TAYLOR) No Probable Cause + No winnable case 116
Case 4:20-cv-00114-RWS-KPJ Document 1 Filed 02/18/20 Page 117 of 123 PageID #: 117




                  of matters in equity,

           e. CLARK exercised jurisdiction he never had.

     292. In that act of exercise of jurisdiction that CLARK never had, by referring

           anything to the unconsented-to magistrate, CLARK denied Taylo s access to

           the assigned § 451 judge.

     293. NOWAK joined the conspiracy to denial of access by articipating, at all.

     294. Just exactly as with the facially errant policy of the “standing order” to

           “refer” all pro se filed “civil cases “at filing,” in the first place,

           a. which “standing order” “referral” policy defies the very notion of

                  “unanimous consent,” given that it’s impossible to know what any

                  party’s perspective is, especially that of the ar y(ies) respondent, until

                  hearin from that party, and

           b. which policy bulldozed Taylor’s overt, “Page One objections and

                  assertions of non-consent,

           c. there a e the facially obvious defects that

                  i. CLARK is not the assigned jud e and

                  ii. § 636(b)(1)(A) overtly prohibits referral of matters in equity.

     295. hus, NOWAK new, not just “should have nown, but knew, as a atter of

           law, that she had zero si nature authority to participate, but she participated

           just the same.

     296. Taylor filed multiple motions to strike and assertions of his objection to

           magistrate participation.


     Original Complaint (TAYLOR) No Probable Cause + No winnable case 117
Case 4:20-cv-00114-RWS-KPJ Document 1 Filed 02/18/20 Page 118 of 123 PageID #: 118




    297.   MAZZANT joined the conspiracy to deny access to the assigned § 451 judge,

           which was himself, by denyin every motion to strike and objection to

           magistrate participation that Taylor had filed.

    298. MAZZANT went on to prove, in spades, the very roblems Taylor raised in

           and by his Motion to Disqualify and Transfer, by denyin that motion.

           MAZZANT s mess ge is plain and basic: In E.D.Tex., pro se litigants have no

           ri hts, sta ting with the ri hts (1) not to contract / ag ee / consent to

           ma istrate partici ation, thus (2) of access to the assi ned § 451 jud e.

     299. STEWART joined the conspiracy during his mishandlin of the Judicial

           Complaint proceedings.

           a. Rather than goin to the Grand Jury, Taylor filed a Judicial Compl int

                  regarding the addiction to criminal violations en aged by the bench in

                  E.D.Tex., starting with CLARK, MAZZANT, and NOWAK.

           b. Durin that Judicial Complaint process, STEWART witness-tampered

                  Taylor by ch racterizin Taylo s underlyin suit in equity as

                   frivolous.

           c. Not knowing for certain whether STEWART had seen the two no

                  jurisdiction rulings out of aylor’s Walker County case, Taylor

                  supplied those.

           d. STEWART never chan ed his position.

           e. Thus, even though aylor proved, to STEWART, via the “no

                  jurisdiction rulin s in Taylor s favor, which rulings prone that no trial



     Ori inal Complaint (TAYLOR) No Probable Cause + No winnable case 118
Case 4:20-cv-00114-RWS-KPJ Document 1 Filed 02/18/20 Page 119 of 123 PageID #: 119




                court (in TEXAS or anywhere else, for that matter) has eithe subject

                matter jurisdiction o personal jurisdiction over a transportation -

               based matter where there s no evidence of transportation” and “no

                evidence” of “consent,” that no state court, includin the muni, court


                and the count court sittin in Sherman, had jurisdiction, STEWART

                never altered his message, which was plain and basic: it was

               “frivolous” for Taylor to come to the U.S. trial court expecting one

                shred of respect for the law or his rights, both regarding himself and

               regardin his property.

          f. Mo eover, STEW RT, by intentionally and falsely characterizing

               Taylor s underlying suit as “frivolous, fully intended to shut Taylor

               up, and to harass, intimidate, and/or retaliate against Taylor, for

               Taylor’s assertion of his right not to contract / a ree / consent

               i. not only to “transportation” regulatory authority, as was/is the

                      focus of the state court matters, namely that STATE had no

                      commercial nexus to enforce against Taylor for any “transporta¬

                      tion based matter, thus that no trial court in the state system

                      had jurisdiction over the fact pattern in Taylor’s case(s), thus

                      that it was an extremely good idea for CITY to return Taylor’s

                      van to him immediately if not sooner,

                      (1) plus, there’s always authority/jurisdiction to maintain

                             status quo in a matter; thus, even i “status quo” meant



    Original Complaint (TAYLOR) No Probable Cause + No winnable case 119
Case 4:20-cv-00114-RWS-KPJ Document 1 Filed 02/18/20 Page 120 of 123 PageID #: 120




                                that CITY retained possession of Taylor s van, that v n

                                would remain under cou t supervision pending final

                                 esolution of the matter, which is dismissal coupled with

                               Malicious Prosecution;

                  ii. but also to magistrate participation/arbitration, as was the focus

                         of the U.S. cou t atters, namely that no U,S. trial court had

                         authority to compel any objecting party to consent to magistrate

                         participation/arbitration, especially regarding dispositive

                         matters, and that the practice of such constitutes the

                         commission of multiple, felony violations of Title 18, the chief

                         viol tion of which is Sedition.

     300. The funda ental reason the p ohibitions on referral authority exist, as

           documented in § 636(b)(1)(A), which is unnecessary language (i.e., it’s

           essentially “Structural Due Process for Dummies ), is that whe e the

           magistrate, especially the unconsented-to ma is rate, rules on dispositive

           matters, the result is that the entire case has been turned over to the

           magistrate.


     301. Since magistrates are not jud es, but, instead, are merely arbiters, the act of

           sending a dispositive matter out the back door of the courthouse and over to

           the a biter for dis osition is an act of compelling arbitratio .

     302. Of the several fundamental rights still bein recognized, a right to trial is one

           of them.



    Original Complaint (TAYLOR) No Probable Cause + No winnable case 120
Case 4:20-cv-00114-RWS-KPJ Document 1 Filed 02/18/20 Page 121 of 123 PageID #: 121




     303. The Judicial Branch, and the judicial Power, startin even with the 1789

           Judiciary Act, ave bee designed around respect for and protection of the

           right to trial.

     304. The act of compelling arbitration of trial matters constitutes Sedition.

           a. Court orders constitute “force.”


           b. The ri ht to trial is foundational to the very structure of the Judicial

                  Branch.


           c. To order arbitration, especially on dispositive matters, all the more

                  especially in defiance of any party s overt objection to such arbitration,

                  is to intend to overthrow the very structure of the Judicial Branch.

     305. The only people with the authority to restructure the Judicial Branch and

           redesign the judicial Power are either the congress or the People at lar e.

     306. Thus, CLARK, MAZZANT, and NOWAK have very boldly committed Sedition

           by numerous acts, thereby also, and simultaneously, violating Taylor s ight

           to Structural Due Process.

     307. Actual damages: For defying Taylor’s right to Structural Due P ocess, ten

           million dollars ($10,000,000).

     308. Punitive dama es: Given the intentional, wanton, depraved, egregious,

           unconscionable nature of this tort, fifty million dollars ($50,000,000) in

           puniti e dam es, s well.




     Original Complaint (TAYLOR) No Probable Cause + No winnable case 121
Case 4:20-cv-00114-RWS-KPJ Document 1 Filed 02/18/20 Page 122 of 123 PageID #: 122




                                     Request for Relief

           Wherefore, Premises Considered, Taylor requests relief as follows;

     309. Grant the relief demanded in the Complaint.

     310. Award costs.

     311. Gran a y and all other relief, at law, i equity, or sui gene is, to which

           Taylor may show himself justly entitled.




                                                  /s/ Harmon Taylor
                                                  HARMON L. AYLOR
                                                  H.L. Taylor Farms
                                                  225 Old Patte son Roa
                                                  Howe, exas 75459
                                                  wtpvb@earthlink.net




                       § 1746 Declaration - HARMON L. TAYLOR

           Per 28 U.S.C. § 1746, and under the laws of perjury of the United States, I,
     HARMON L. TAYLOR, depose and declare (o certify, verify or state), that I am at
    least 21 years of age, that I am competent to make this Affidavit / Declaration, that
    I have personal knowledge of these facts, and that these facts are true and correct.

           The facts asserted in this Original Complaint are true and correct.

           The Exhibits are proved up with the Declaration associated with that set of
     documents, filed under separate cover.


    Further, Declarant sayeth not.




    Origin l Complaint (TAYLOR) No Prob ble Cause + No win able case 122
Case 4:20-cv-00114-RWS-KPJ Document 1 Filed 02/18/20 Page 123 of 123 PageID #: 123




     Executed on this the 17th day of February, 2020



                                           /s/ Harmon Taylor //
                                          HARMON L. TAYLOR, Declarant



                                  Certificate of Service

           Service of this Original Complaint will be accompanied by the Summons
     document(s).




                                          HARMON L. TAYLOR




    Original Complaint (TAYLOR) No Probable Cause + No winnable case 123
